DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are still pending in this Application.

Response to Arguments/Amendments 
Applicant’s argument/remarks, on pages 10-13, with respect to rejections to claims 1-22 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Behrangrad.
It is to note that the amended limitations are very well known in the art of demand response. Thus, “calculating a cost/site impact based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity”, are very well known and used in the art. The Examiner has provided a plurality of references teaching or suggesting the amended limitations and other limitations not yet claimed but disclosed in the disclosure. The Examiner suggest the Applicant to highly consider these references in future amendments.  
Applicant’s argument/remarks, on page 13, with respect to rejections to the claims under double patenting rejection have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained. 	

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Instant Application 16235372
Copending Application 16/235399

    1.  a system of aggregated distributed energy resources (DERs) (the system ), comprising:
      a plurality of site controllers each corresponding to and controlling a site of a plurality of sites each comprising one or more corresponding DERs of a plurality of DERs, 
           each site controller to determine a set of control values for a set of control variables to effectuate a change to the corresponding one or more DERs (see copending application G)),


	wherein each site controller can determine a site impact of the corresponding one or more DERs operating during a given time period in accordance with one or more constraints and one or more cost elements associated with operation of the corresponding one or more DERs, 
   wherein to determine the site impact, each of the plurality of site controllers: 
 	predicts local load and generation during the given time period; 
defines a plurality of hypothetical control parameter sets that the set of control variables, the plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period; and




	minimizes a cost of operation by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost;


	an aggregation engine to aggregate the plurality of DERs, the aggregation engine to:




	 receive an aggregation opportunity to participate in a response event, the aggregation opportunity specifying a requested power level production over a period of time of the response event;












       provide an engagement rule set for each site controller of the plurality of site controllers, the engagement rule set defining parameters for the corresponding one or more DERs to participate in the response event, wherein the engagement rule set comprises multiple requested power levels corresponding to multiple portions of time of the response event;














	receive an impact representation from each site controller of the plurality of site controllers, the impact representation providing the site impact for the corresponding one or more DERs participating in the response event according to the engagement rule set versus not participating in the response event (the aggregator engine receives the impact from each site controller).








determine a committed apportionment value for each site controller of the plurality of site controllers based on the impact representations received from the plurality of site controllers,





	wherein the committed apportionment value is determined by the one or more processors utilizing an aggregation optimization algorithm;
	sum the site impacts of the plurality of site controllers to obtain a total participation impact;
	determine whether to participate in the response event by comparing the total participation impact with the upshot specified by the response even, wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity;
	and if the determination is to participate, instruct the plurality of site controllers to schedule the plurality of DERs for participation in the response event.


 
 



         As per claim 2, teaches the system of aggregated DERs of claim 1, wherein the aggregation engine repeatedly polls each site controller of the plurality of site controllers utilizing an optimization algorithm in order to determine the committed apportionment value for each of the plurality of site controllers.
	As per claim 3, teaches the system of aggregated DERs of claim 1, wherein each site controller considers the corresponding committed apportionment value rule set as a constraint during operation to contribute to the plurality of DERs providing the requested power level production over a period of time.

	As per claim 4, teaches the system of aggregated DERs of claim 1, wherein receiving the impact representation comprises receiving a delta value from each of the plurality of site controllers, the delta value indicating a difference in impact of the site participating in the response event versus not participating in the response event.

	As per claim 5, teaches the system of aggregated DERs of claim 1, wherein receiving the impact representation comprises receiving from each of the plurality of site controllers both a participation impact and a nonparticipation impact.



As per claim 6, teaches the system of aggregated DERs of claim 1,
	wherein the engagement rule set comprises
	a proposed apportionment value for each given site based on one or more of: 
            a quantity of the plurality of sites.;
	a capacity of a battery of a given DER relative to a capacity of all batteries of the plurality of DERs.;
	a power output of a battery of the given DER relative to a total power output of all batteries of the plurality of DERs.;
	and assigning the total requested power level production as the proposed apportionment value.

	As per claim 7, teaches the system of aggregated DERs of claim 1,
	wherein the power level production is one of an amount relative to a baseline level.;
	and an amount relative to an expected level.
       claim 8, teaches the system of aggregated DERs of claim 1, wherein producing a portion of the power level production comprises one or more of: a reduction in consumed power; and generation of electricity.

	As per claim 9, teaches the system of aggregated DERs of claim 1, wherein the committed apportionment value for each of the plurality of site controllers is also determined based on an upshot to be received for providing the power level production over the period of time.

	As per claim 10, teaches the system of aggregated DERs of claim 9,
	wherein the upshot includes one or both of a benefit for participating in the response event and a penalty for not participating in the response event.

	As per claim 11, teaches the system of aggregated DERs of claim 9,
	wherein the upshot is a function of power level production.

	As per claim 12, teaches A system of aggregated distributed energy resources (DERs), comprising: 
       A) a plurality of site optimization engines each to control and optimize operation of a corresponding site of a plurality of sites, each site comprising one or more DERs, each site optimization engine to determine a set of control variables to effectuate a change to the corresponding site, wherein each site optimization engine determines a site impact of the corresponding site operating during a given time period in accordance with one or more constraints and one or more cost elements associated with operation of the corresponding site; 
     wherein to determine the site impact, each of the plurality of site controllers: 
 	predicts local load and generation during the given time period; 
         defines a plurality of hypothetical control parameter sets that the set of control variables, the plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period; and



	minimizes a cost of operation by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost;
	B) an aggregation engine to aggregate the plurality of sites, the aggregation engine to:
	C) receive an aggregation opportunity to participate in a response event, the aggregation opportunity specifying a requested power level production over a period of time of the response event.;
	D) poll, via the communication interface, each of the plurality of site optimization engines to inquire a site impact of each corresponding site participating in the response event, the poll comprising multiple requested power levels corresponding to multiple portions of time of the response event.;
	
















E) determine, based on a total impact of the plurality of sites, to participate in the response event.;








	F) and signal, via the communication interface, each of the plurality of site optimization engines to schedule participation of the plurality of sites in the response event, wherein participation comprises each site of the plurality of sites producing a portion of the requested power level production for the period of time of the response event.

As per claim 13, teaches the system of aggregated DERs of claim 12, 
	wherein the aggregation engine polls each of the plurality of site optimization engines by.:
	providing to each site optimization engine an engagement rule set;
	and receiving an impact representation for the corresponding site participating in the response event.,
	wherein the total impact is a summation of the impact representations for the plurality of sites.

	As per claim 14, teaches the system of aggregated DERs of claim 13,
	wherein the engagement rule set specifies a period of time and a portion of the requested power level production to be provided by the corresponding site.






	As per claim 15, teaches the system of aggregated DERs of claim 13, wherein the impact representation includes optimized cost information of a corresponding site participating in the response event.



	As per claim 16, teaches the system of aggregated DERs of claim 12, wherein producing a portion of the requested power level production comprises one or more of: a reduction in consumed power; and generation of electricity.

	As per claim 17, teaches the system of aggregated DERs of claim 12, wherein polling to inquire a cost differential comprises:
	requesting a participation cost for the corresponding site to participate in the response event.;
	requesting a baseline cost for the site without participation in the response event;
	and receiving the participation cost and the baseline cost, wherein the impact comprises a cost differential between the baseline cost and the participation cost.

	As per claim 18, teaches the system of aggregated DERs of claim 12,
	wherein the one or more processors poll each of the plurality of site optimization engines by providing a proposed apportionment value indicating a portion of the requested power level production to be provided by the corresponding DER.

	As per claim 19, teaches A method to aggregate distributed energy resources (DERs), comprising:
	receiving at an aggregation engine an aggregation opportunity to participate in a response event, the aggregation opportunity specifying a requested power level production over a period of time of the response event.;
	polling a plurality of site optimization engines each to control and optimize operation of a corresponding site of a plurality of sites each comprising one or more DERs, the polling to inquire a site impact of each corresponding site participating in the response event, the polling from the aggregation engine over a communication network to which the plurality of site optimization engines is connected.;
	determining at each site optimization engine a site impact of the corresponding site operating during a given time period in accordance with one or more constraints and one or more cost elements associated with operation of the corresponding site.;
	determining at the aggregation engine to participate in the response event, based on a total impact to the plurality of sites.;
	instructing from the aggregation engine to each of the plurality of site optimization engines to schedule participation of the plurality of sites in the response event.;
	and determining at each of the plurality of site optimization engines a set of control variables to effectuate a change to the corresponding site to participate in the response event by producing a portion of the requested power level production for the period of time of the response event.

	As per claim 20, teaches the method of claim 19, wherein polling comprises:  providing an engagement rule set from the aggregation engine to each of the plurality of site optimization engines;
	and receiving an impact representation at each of the plurality of site optimization engines for the corresponding site participating in the response event.,
	wherein the total impact is a summation of the impact representations for the plurality of sites.

	As per claim 21, teaches the method of claim 19, wherein polling comprises: repeatedly polling each site controller of the plurality of site controllers utilizing an aggregation optimization algorithm in order to determine a committed apportionment value for each of the plurality of site controllers.

	As per claim 22, teaches the method of claim 19,  wherein producing a portion of the requested power level production comprises one or more of: reducing consumed power at the site; 
	and generating of electricity at the site.

1. (currently amended) A site controller of an electrical system of a site (the site controller is a system that includes a system of aggregated DERS), the site controller comprising: 
 

See G) below; (the site controller controls each DER based on the rules, including the request to change production or consumption) 



E) determine a predicted impact of implementing the proposed site change in power, as indicated by the proposed engagement rule set, over the proposed period of time by determining a cost of operation for the site using the proposed site change in power;  
wherein to determine the cost of operation, the one or more processors: predict local load and generation during a time period associated with the aggregation opportunity; 
define a plurality of hypothetical control parameter sets that comprise the one or more values for the one or more control variables to control the one or more DERs to effectuate a change toward meeting the proposed site change in power for the aggregation opportunity, the plurality of control hypothetical parameter sets corresponding to a plurality of segments of the time period associated with the aggregation opportunity; and
    minimize the cost of operation by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost;	


A) a central interface configured to communicate with a central controller (aggregation engine) that is in communication with a plurality of other site controllers (the central controllers is an aggregating engine); 
 





See D) the site controller receives and process the engagement rules 

	B) a control interface configured to communicate with one or more distributed energy resources (DERs) of an electrical system of a site, the one or more DERs controllable by one or more control values of one or more control variables delivered to the one or more DERs through the control interface; and 
 	C) one or more processors configured to: 
 	D) process a proposed engagement rule set received from the central controller through the central interface, wherein the proposed engagement rule set provides one or more proposed engagement parameters for the site to participate in an event responsive to an aggregation opportunity with the other site controllers, the one or more proposed engagement parameters comprising a proposed site change in power by the one or more DERs, the proposed site change in power comprising one or more of provision of electrical power and reduction of consumption of electrical power during a proposed period of time, wherein the proposed site change in power comprises multiple requested power levels corresponding to multiple portions of time of the response event;
 	





            E) (repeated ) determine a predicted impact of implementing the proposed site change in power, as indicated by the proposed engagement rule set, over the proposed period of time by determining a cost of operation for the site using the proposed site change in power;  F) generate an impact response message to be transmitted to the central controller through the central interface, the impact response message indicating the predicted impact including the cost; and
( E) and F indicates that the site controller determines an impact and transmits the impact to the aggregator)

 
 	G) process a committed engagement rule set received from the central controller through the central interface, the committed engagement rule set configured to indicate a committed site change in power for the aggregation opportunity, by the one or more DERs,   during a committed period of time, and wherein the committed site change in power is based on the impact response message generated in response to the proposed site change in power, and is further based on other impact response messages from the other site controllers; 
 See G) the final committed value is determined by the aggregator











	H) control operation of the one or more DERs of the electrical system based on the committed engagement rule set by delivering electrical signals to the one or more DERs indicating one or more control values of one or more control variables, thereby modifying operation of the one or more DERs of the electrical system based on the committed engagement rule set.

















4. The site controller of claim 1, wherein the predicted impact of implementing the proposed site change in power indicated by the proposed engagement rule set comprises a predicted difference in economic cost between implementing the proposed site change in power and not implementing the proposed site change in power during the predetermined time period.
5. (original) The site controller of claim 1, wherein the predicted impact of implementing the proposed site change in power indicated by the proposed engagement rule set comprises a predicted economic cost of implementing the proposed site change in power and a predicted economic cost of not implementing the proposed site change in power during the predetermined time period.
6. (original) The site controller of claim 1, wherein the one or more DERs comprise one or more energy storage systems, one or more electrical power generators, or both, and wherein the proposed site change in power comprises a total electrical power proposed to be provided by the site during the proposed period of time.
 



















7. (original) The site controller of claim 1, wherein the one or more DERs comprise one or more loads, and wherein the proposed site change in power comprises a total proposed reduction of consumption of electrical power by the one or more loads.


















12. (currently amended) A method of operating an electrical system including one or more distributed energy resources (DERs) at a site, the method comprising: 
 	










wherein determining the optimal predicted economic impact comprises: 
predicting local load and generation during the predetermined period of time associated with the aggregation opportunity; defining a plurality of hypothetical control parameter sets that comprise values for one or more control variables to control the electrical system to effectuate a change toward meeting the proposed site change in power for the aggregation opportunity, the plurality of control hypothetical parameter sets corresponding to a plurality of segments of the predetermined period of time; and minimizing the cost of operation by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost;




receiving a proposed engagement rule set from a central controller that is in communication with a plurality of other site controllers, wherein the proposed engagement rule set provides one or more proposed engagement parameters for the site to participate in an event responsive to an aggregation opportunity with the other site controllers, the one or more proposed engagement parameters comprising rule set indicating a proposed site change in power, to be implemented by one or more DERs of an electrical system at a site during a predetermined period of time, 
 	the proposed site change in power comprising a provision of electrical power from the DERs, a reduction of consumption of electrical power by the DERs, or both, wherein the proposed site change in power comprises multiple requested power levels corresponding to multiple portions of predetermined time of the aggregation opportunity;
  	determining an optimal predicted economic impact of implementing the proposed site change in power with the DERs during the predetermined period of time by determining a cost of operation for the site using the proposed site change in power; 
      reporting the optimal predicted economic impact of implementing the proposed site change in power to the central controller to enable the central controller to determine whether to commit the site to the site change in power, 
 	processing a committed engagement rule set received from the central controller, the committed engagement rule set configured to indicate a committed site change in power, by the one or more DERs, during a committed period of time, and wherein the committed site change in power is based on the optimal predicted economic impact reported in response to the proposed site change in power, and is further based on other optimal predicted economic impact reports from the other site controllers; 
 	controlling operation of the electrical system based on the committed engagement rule set by delivering electrical signals to the one or more DERs indicating one or more control values of one or more control variables, thereby modifying operation of the one or more DERs of the electrical system based on the committed engagement rule set (this reads in F).










13. (currently amended) The method of claim 12, further comprising receiving a committed engagement rule set from the central controller, the committed engagement rule set indicating a committed site change in power to be implemented by the one or more DERs at the site during a committed period of time; and controlling operation of the one or more DERs to minimize a predicted economic cost of implementing the committed site change in power.


15. (original) The method of claim 12, wherein determining an optimal predicted economic impact of implementing the proposed site change in power comprises constructing a cost function including a sum of predicted economic costs of operating the electrical system and performing an optimization algorithm on the cost function.

See claim 12 above “the proposed site change in power comprising a provision of electrical power from the DERs, a reduction of consumption of electrical power by the DERs, or both;  





























See claim 12 above













Claims 1-6, 8-14, 16, 18-22 are provisionally rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1 4-7, and 12-13 of copending Application No. 16/235399 in view in view of Metcalfe et al (US 20130046895) and Behrangrad (US 20150088315). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application is broader than this instant application. This is a provisional non-statutory obviousness type double patenting rejection because the patentably indistinct claims have not in fact been patented. 
	With respect to claim 1, 16/235399 teaches all the limitations as shown above. However, while the 16/235399 teaches a central controller/aggregation engine communicating with a plurality of sites, the 16/235399 does not explicitly teach:   	
 	a plurality of site controllers each corresponding to and controlling a site of a plurality of sites each comprising one or more corresponding DERs of a plurality of DERs, each site controller to determine a set of control values for a set of control variables to effectuate a change to the corresponding one or more DERs, 
	 the aggregation engine: to receive an aggregation opportunity to participate in a response event, the aggregation opportunity specifying a requested power level production over a period of time of the response event; wherein the committed apportionment value is determined by the one or more processors (of the aggregator) utilizing an aggregation optimization algorithm; 	to sum the site impacts of the plurality of site controllers to obtain a total participation impact; and to determine whether to participate in the response event by comparing the total participation impact with the upshot specified by the response event, wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity.
	However, Metcalfe teaches a plurality of site controllers each corresponding to and controlling a site of a plurality of sites each comprising one or more corresponding DERs of a plurality of DERs, each site controller to determine a set of control values for a set of control variables to effectuate a change to the corresponding one or more DERs (see Metcalfe Fig. 1; see [0008]), the aggregation engine: to receive an aggregation opportunity to participate in a response event (see [0083]), the aggregation opportunity specifying a requested power level production over a period of time of the response event (0083); the aggregator to determine a committed apportionment, wherein the committed apportionment value is determined by the one or more processors utilizing an aggregation optimization algorithm (see Fig. 2a-2b and 3a-b an optimization algorithm is used to find the best combination of costs retrieved for the DERS, see Fig. 3b steps 80, 84, 94; also, see [0080] and [0157]); 	to sum the site impacts of the plurality of site controllers to obtain a total participation impact (see Fig. 3b step 86 the site impacts/costs are aggregated and optimized; also, see [0143] “Once the aggregate cost has been calculated…”); and to determine whether to participate in the response event by comparing the total participation impact with the upshot specified by the response event (see Fig. 3B step 88 and see [0144]).
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the copending 16/235399’s invention to include a plurality of site controllers each corresponding to and controlling a site of a plurality of sites each comprising one or more corresponding DERs of a plurality of DERs, each site controller to determine a set of control values for a set of control variables to effectuate a change to the corresponding one or more DERs,  the aggregation engine: to receive an aggregation opportunity to participate in a response event, the aggregation opportunity specifying a requested power level production over a period of time of the response event; wherein the committed apportionment value is determined by the one or more processors (of the aggregator) utilizing an aggregation optimization algorithm; to sum the site impacts of the plurality of site controllers to obtain a total participation impact; and to determine whether to participate in the response event by comparing the total participation impact with the upshot specified by the response event as taught by Metcalfe in order to provide ancillary services to the grid to maintain stability on the grid in an optimized manner by providing benefits for the consumer and the grid (see [0008-0009] and [0164]. The final consumer receives monetary benefits for participating the in the power regulation and the grid avoids installing big plants that cost a lot of money and avoids faults in the grid).  
	While each of the copending Application 16/235399 and Metcalfe, respectively determines/calculates the cost of producing a requested power level production (generation or reduction), these references do not explicitly teach    
wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity (This has been interpreted as suggested in the arguments and in the original disclosure as: when calculating the cost of operation of a DER, penalties for deviation in contracted plans are considered during the cost calculation/impact calculation, which is then used in the determination of participation). 
	However, Behrangrad teaches a power supply-demand system and method comprising a controller calculating participation impact/cost, the impact/cost calculation is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity (see [0165] “this time, the scheduling unit 215 uses context data (including information of incentives and penalties) of the DR contract stored in the storage unit 220 and the total amount of each feasible DR contract”; also, see [0164-0166]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 16/235399-Metcalfe’s combination as taught above to include  a controller calculating participation impact/cost of adjustment of supply and demand, the impact/cost calculation is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity as taught by Behrangrad in order to allow 16/235399-Metcalfe to include in the determination to participate costs/penalties associated with a deviation from contracted plans since the aggregator will face penalties for not complying with the target contracts/requests from a utility provider (see [0003] and [0025]), and in order for generating a more accurate impact/cost of power production by considering penalties (demand or supply) and to incentive a DR user/provider to comply with the contracts to avoid the penalties. 	
 	As per claim 2, 16/235399  does not teach teaches the site controllers receive a set of engagements rules/message, and the site controller generates the site impact based on rules/polling message (Thus the copending application teaches polling the site controller by the Aggregator). Metcalfe further teaches wherein the aggregation engine repeatedly retrieves costs of each site controller of the plurality of site controllers utilizing an optimization algorithm in order to determine the committed apportionment value for each of the plurality of site controllers (see Fig. 3B Metcalfe teaches that the optimization algorithm tests different setpoints for the DERS until the best cost (aggregated cost) is found. The best cost corresponds to the best setpoint or committed apportionment value for each site controller; 0083).  
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the 16/235399-Metcalfe-Berhangrad combination as taught above  copending application to include wherein the aggregation engine repeatedly retrieves costs of each site controller of the plurality of site controllers utilizing an optimization algorithm in order to determine the committed apportionment value for each of the plurality of site controllers as taught by Metcalfe via polling as taught by copending application in order to reduce the overhead computation of the central controller/aggregator engine by implementing the site impact calculations in the site controllers.
	As per claim 3, Metcalfe further teaches wherein each site controller considers the corresponding committed apportionment value rule set as a constraint during operation to contribute to the plurality of DERs providing the requested power level production over a period of time (see 0087, 0088).	
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 16/235399-Metcalfe-Berhangrad’s combination as taught above to include wherein each site controller considers the corresponding committed apportionment value rule set as a constraint during operation to contribute to the plurality of DERs providing the requested power level production over a period of time as taught by Metcalfe in order to make sure that the grid will receive the apportionment value from each site (when the site system considers a dispatch level/apportionment value as a constraint, then, it makes sure that the power level will produce or not). 
	As per claim 9-11, 16/235399- Metcalfe teaches the system of aggregated DERs of claim 1, Metcalfe further teaches wherein the committed apportionment value for each of the plurality of site controllers is also determined based on an upshot to be received for providing the power level production over the period of time (see Fig. 3b step 88 and see [0144]), wherein the upshot includes one or both of a benefit for participating in the response event and a penalty for not participating in the response event (see [0144]), Metcalfe further teaches wherein the upshot is a function of power level production (0102 and 0144). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 16/235399-Metcalfe-Berhangrad’s combination as taught above to include wherein the committed apportionment value for each of the plurality of site controllers is also determined based on an upshot to be received for providing the power level production over the period of time (see Fig. 3b step 88 and see [0144]), wherein the upshot includes one or both of a benefit for participating in the response event and a penalty for not participating in the response event (see [0144]), Metcalfe further teaches wherein the upshot is a function of power level production as taught by Metcalfe in order to determine to provide ancillary regulation service to the grid in a cost effective manner for the consumer and for the grid (0018 and 0018 and see Fig. 3B). 
	With respect to claim 12, 16/235399 teaches all the limitations as shown above. However, while the 16/235399 teaches a central controller/aggregation engine communicating with a plurality of sites, the 16/235399 does not explicitly teach:   	
 	a plurality of site optimization engines each to control and optimize operation of a corresponding site of a plurality of sites, each site comprising one or more DERs, each site optimization engine to determine a set of control variables to effectuate a change to the corresponding site
	 the aggregation engine: to receive an aggregation opportunity to participate in a response event, the aggregation opportunity specifying a requested power level production over a period of time of the response event; determine, based on a total impact of the plurality of sites, to participate in the response event, and wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity.
	However, Metcalfe teaches a plurality of site controllers each corresponding to and controlling a site of a plurality of sites each comprising one or more corresponding DERs of a plurality of DERs, each site controller to determine a set of control values for a set of control variables to effectuate a change to the corresponding one or more DERs (see Metcalfe Fig. 1; see [0008]), the aggregation engine: to receive an aggregation opportunity to participate in a response event (see [0083]), the aggregation opportunity specifying a requested power level production over a period of time of the response event (0083); the aggregator to determine a committed apportionment, wherein the committed apportionment value is determined by the one or more processors utilizing an aggregation optimization algorithm (see Fig. 2a-2b and 3a-b an optimization algorithm is used to find the best combination of costs retrieved for the DERS, see Fig. 3b steps 80, 84, 94; also, see [0080] and [0157]); 	and determine, based on a total impact of the plurality of sites, to participate in the response event (see Fig. 3B step 88 and see [0144]).
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the copending 16/235399’s combination as taught above to include a plurality of site controllers each corresponding to and controlling a site of a plurality of sites each comprising one or more corresponding DERs of a plurality of DERs, each site controller to determine a set of control values for a set of control variables to effectuate a change to the corresponding one or more DERs,  the aggregation engine: to receive an aggregation opportunity to participate in a response event, the aggregation opportunity specifying a requested power level production over a period of time of the response event; and to determine whether to participate in the response event by comparing the total participation impact with the upshot specified by the response event as taught by Metcalfe in order to provide ancillary services to the grid to maintain stability on the grid in an optimized manner by providing benefits for the consumer and the grid (see [0008-0009] and [0164]. The final consumer receives monetary benefits for participating the in the power regulation and the grid avoids installing big plants that cost a lot of money and avoids faults in the grid).  
	While each of the references 16/235399 and Metcalfe, respectively, determines/calculates the cost of producing a requested power level production (generation or reduction), this combination of references does not explicitly teach    
wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity (This has been interpreted as suggested in the arguments and in the original disclosure as: when calculating the cost of operation of a DER, penalties for deviation in contracted plans are considered during the cost calculation/impact calculation, which is then used in the determination of participation). 
	However, Behrangrad teaches a power supply-demand system and method comprising a controller calculating participation impact/cost, the impact/cost calculation is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity (see [0165] “this time, the scheduling unit 215 uses context data (including information of incentives and penalties) of the DR contract stored in the storage unit 220 and the total amount of each feasible DR contract”; also, see [0164-0166]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 16/235399-Metcalfe’s combination as taught above to include  a controller calculating participation impact/cost of adjustment of supply and demand, the impact/cost calculation is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity as taught by Behrangrad in order to allow 16/235399-Metcalfe- to include in the determination to participate costs/penalties associated with a deviation from contracted plans since the aggregator will face penalties for not complying with the target contracts/requests from a utility provider (see [0003] and [0025]), and in order for generating a more accurate impact/cost of power production by considering penalties (demand or supply) and to incentive a DR user/provider to comply with the contracts to avoid the penalties. 
	As per claim 13, 16/235399-Metcalfe-Behrangrad teaches the system of aggregated DERs of claim 12, Metcalfe further teaches wherein the aggregation engine retrieve costs of each of the plurality of site optimization engines by: providing to each site optimization engine an engagement rule set (see [0092]); and receiving an impact representation for the corresponding site participating in the response event (see Fig. 3b retrieve costs/impacts of each DER; [0033], [0123], [0124] , [0105-0106]), wherein the total impact is a summation of the impact representations for the plurality of sites (see Fig. 3b step 86 the site impacts/costs are aggregated and optimized; also, see [0143] “Once the aggregate cost has been calculated…”).
	While Metcalfe teaches calculating or retrieving site impacts of one or more DERS, Metcalfe does not explicitly the aggregate engine polling each of the plurality of site controllers (in other words, Metcalfe does not explicitly teach that the retrieved site impacts are calculated/determined in the site controllers and received from the site controllers) as previously states in claim 1 above. 
 	However, 16/235399, teaches a system of aggregated DERS comprising a plurality of site controllers and an aggregation engine, wherein each site controller can determine and transmits a site impact and the aggregate/central controller polling each of the plurality of site controllers (see claim 12 above), wherein the polling includes providing to each site optimization engine an engagement rule set (see claim 12 above), receiving an impact representation for the corresponding site participating in the response event (see claim 12 above reporting). 
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s invention to include wherein each site controller can determine and transmits a site impact and the aggregate/central controller polling each of the plurality of site controllers (see claim 12 above), wherein the polling includes providing to each site optimization engine an engagement rule set (see claim 12 above), receiving an impact representation for the corresponding site participating in the response event as taught by 16/235399 in order to reduce the overhead computation of the central controller/aggregator engine by implementing the site impact calculations in each of the site controllers as taught by Metcalfe. 
	As per claim 18, 16/235399-Metcalfe-Behrangrad teaches the system of aggregated DERs of claim 12, Metcalfe further teaches wherein the one or more processors/aggregate engine (see Fig. 3b Metcalfe teaches that the optimization algorithm tests different setpoints/proposed apportionment values for the DERS until the best cost (aggregated cost) is found. The best cost corresponds to the best setpoint or committed apportionment value for each site controller; also, see [0083] “the request signals is updated quite frequently, in the order of every six seconds”, this indicates that the algorithm repeatedly retrieves the cost of each site controller/DER; also, see [0123] “The sub-routine then loops over all the site proxies 17 to calculate or retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)” and see [0105]). 16/235399 teaches the polling step in claim 12 above (same rationale applies herein).
	As to independent claim 19, this claim is the method claim corresponding to the system claim 12 and is rejected for the same reasons mutatis mutandis.
	As to claim 20, this claim is the method claim corresponding to the system claim 13 and is rejected for the same reasons mutatis mutandis.
	As to claim 21, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	As to claim 22, this claim is the method claim corresponding to the system claim 16 and is rejected for the same reasons mutatis mutandis.
Claim 7 is provisionally rejected on the ground of provisional nonstatutory obviousness type double patenting as being unpatentable over 16235399 in view of Metcalfe et al (US 20130046895) and Behrangrad (US 20150088315) as applied to claim 1 above, and further in view of Parvania (US 20180217568). 
	As per claim 7, 16235399-Metcalfe-Behrangrad teaches the system of aggregated DERs of claim 1, while Metcalfe teaches the power level production requested (The ISO ancillary services request signal) is a change in the operating point power of the system during a period of time (see 0083 and 0102), Metcalfe does not explicitly teach wherein the power level production is one of an amount relative to a baseline level; and an amount relative to an expected level (The ISO ancillary services request is knowns as a request to provide power level (generation or receptions) to stabilize the grid because there is a shortfall or exceed of power on the grid above a baseline or expected value. However, for purposes of compact prosecution the following reference is taught).
	However, Parvania, teaches a power system of aggregated DERS comprising determining a power level production (a net load or net load variation of power that must be compensated to avoid problems in a grid; [0030], see [0168]), wherein the power level production is one of an amount relative to a baseline level and an amount relative to an expected level (the net load/power level production is an  amount of power relative to a baseline or expected level; for instance, see [00472], [0043], [0047], also, see [0051], [0054], [0128]) .
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 16235399’s combination as taught above to include wherein the power level production is one of an amount relative to a baseline level; and an amount relative to an expected level as taught by Parvania in order to control DERs in a network to satisfy the power level production deficiency in the network, maintain stability in the grid, (see [0034], [0042] and [0128]) and avoid scarcity conditions (see [0170] and [0171]).
Claim 17 is provisionally rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over copending application 16/235399, Metcalfe et al (US 20130046895), and Behrangrad (US 20150088315) as applied to claim 12 above, and further in view of Bayoumi et al (US 20040024494), and Seki et al (US 20170207629).
	As per claim 17, the 16/235399-Metcalfe-Behrangrad’s combination does not explicitly teach the limitations of claim 17. 
 	 Bayoumi further teaches wherein polling to inquire a cost differential comprises (sending signal to retrieve costs indicate polling): requesting a participation cost for the corresponding site to participate in the response event (see [0052] and [0054] “Based on the decision outcomes, central controller 150 operates power resources 103a, 103b, etc. to preferably maximize efficiency and minimize the cost of power production by operating the aggregated resources 103a, 103b, etc. according to results received from applications 202, 204, 206, etc. Central controller 150 controls and manages all distributed resources 103a, 103b, etc. so that the performance of all resources 103a, 103b, etc. is optimized”; [0055] “The central control application 152 at the central controller 150 transmits one or more control signals to distributed devices 103a, 103b, etc. Control signals preferably include a desired dispatching level”, the desired dispatching level is an inquiry/poll to the DERS 103a to produce certain level of power, each of the demand resources trigger the applications 202-210 that generate the output including a site impact/cost of participating in the demand response event, [0069], [0073], [0077], and [0081] “…triggered by an event…” ), requesting a baseline cost for the site without participation in the response event (see [0071] “Outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no), the DR dispatch level (in Voltage, Watts, VArs, Current), and the expected cost with and without the use of the DR and expected savings”; also, see [0075] and  [0079] “Outputs preferably include the expected cost with DR, the DR dispatch decision (Yes/No), and the DR dispatch level (in Voltage, Watts, VArs, Current)”; also, see [0082], [0086]; also, see [0069] and [0084] the dispatch  application outputting the estimated costs are implemented in the local controllers); and receiving the participation cost and the baseline cost (see [0071] “Outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no), the DR dispatch level (in Voltage, Watts, VArs, Current), and the expected cost with and without the use of the DR and expected savings”).
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 16/235399’s combination as taught above to include wherein each site controller can determine/determined a site impact and the aggregate engine to polling each of the plurality of site optimization engines to inquire a site impact of each corresponding site participating in the response event, wherein polling to inquire a cost comprises: requesting a participation cost for the corresponding site to participate in the response event, requesting a baseline cost for the site without participation in the response event and receiving the participation cost and the baseline cost as taught by Bayoumi in order to reduce the overhead computation of the central controller/aggregator engine by implementing the site impact calculations in the site controllers (see Fig. 5 the system shows a distributed software applications. Implementing the Application to determine the cost of each DER to provide each of the ancillary services (202-210) would highly reduce the central controller computation overhead).  Bayoumi further teaches the impact representation provides the site impact (cost) for the corresponding one or more DERs participating in the response event according to the engagement rule set vs not participating in the response event (see [0071] “outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no)…the expected cost with and without the use of the DR and expected savings). 
	while Bayoumi teaches the impact representation comprises an expected cost with and without the use of the DR, which indicates a cost that includes participation and non-participation in a DR regulation (see [0071] “see outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no)…the expected cost with and without the use of the DR and expected savings”, it would be easy to calculate the difference/delta in the cost of participation and non-participation), and 16/235399-Metcalfe-Bayoumi transmitting and receiving an impact (cost), It does not explicitly teach wherein the impact representation comprises a cost differential between the baseline cost and the participation cost (this delta is just a difference/differential or increment/decrement in cost that a DER will incur when participating in a DR, which is calculated from a non-participation cost/baseline and a participation).
 	However, Seki teaches a system comprising calculating an impact representation comprises determining/receiving a delta value from each of the plurality of site controllers, the delta value indicating a difference in impact of the site participating in the response event versus not participating in the response event (see [0020] “a second determination device configured to calculate a gain/loss obtained by changing the production plan for operating the respective facilities installed in the industrial installation to produce products to an amended production plan which is a new production plan and determine whether the production plan is to be changed to the amended production plan…”; also, see [0022]; also, see [0228] “The difference/delta between the electric power cost (integrated value) of the current production plan and the electric power cost (integrated value) of the amended production plan in this predetermined period is a gain/loss associated with the change in the utilization plan”, thus a delta value is determined of a site of current/normal plan and an amended plan; also, see [0229]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 16/235399-Metcalfe-Behrangrad-Bayoumi’s combination as taught above to include calculating an impact representation comprises determining/receiving a delta value from each of the plurality of site controllers, the delta value indicating a difference in impact of the site participating in the response event versus not participating in the response event as taught by Seki in order to calculate the exact cost of the demand request/demand change power level production at each site (see [0022] gain loss of a demand response) and to be aggregated at aggregation engine of Metcalfe to be compared against the utility upshot since the benefit/upshot paid by a utility is an amount related to a net change of power (e.g. the utility pays a certain amount of money/upshot for an increase/decrease amount of power. Thus, Seki teaches determining the differential in cost, and Metcalfe-Bayoumi’s teaches transmitting the site impact/cost and receiving the site cost).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe et al (US 20130046895) in view of Bayoumi et al (US 20040024494), Steven et al (US 20140039709) and Behrangrad (US 20150088315). 
	As per claim 1, Metcalfe teaches a system of aggregated distributed energy resources (DERs) (see Fig. 1 shows a system of distributed resources 16 and see [0081] and [0083] “…enables the aggregate response of the controlled resources 16…”), comprising:
	a plurality of site controllers each corresponding to and controlling a site (controlling a site has been interpreted as controlling electrical components/devices or the electrical system in a site/location including DERS such as loads, generators, batteries resources; see Fig. 1 site controller 20) of a plurality of sites each comprising one or more corresponding DERs of a plurality of DERs (see [0008] “The apparatus comprises a central server computer and multiple controllers communicative with the central server computer… Each controller is located at a resource site and controls one or more resource devices which are normally independent devices used for a primary process other than providing Ancillary Services...”; also, see Fig. 1 site controllers 20 and DERS 16; Also, see [0081]  “The resources 16 are typically located at sites 17 remote from the server computer 12 ("resource sites") and can be electrical generators having capacity to generate power ("generation resource"), electrically-powered devices having capacity to consume a load  ("load resource"), and storage devices having capacity to store energy ("storage resource") for short periods and later release it back to the grid” and see [0087]), each site controller to determine a set of control values for a set of control variables to effectuate a change to the corresponding one or more DERs (see [0008] “The controllers can receive setpoint control signals from the central server computer and operate the resource devices to provide both Ancillary Services and satisfy their primary processes”; also, see [0082] and [0088] “In addition to the local device controller 22, another controller 20 is provided at the resource site 17 for system Ancillary Services ("services controller''), and which communicates with the remotely-located server computer 12 and which controls the operation of each device 16; each services controller 20 is programmed to receive control signals from the server computer 12 comprising an operational setpoint and to operate the devices at the specified setpoint to provide Ancillary Services”; also, see [0092]),
	(see [0033] “…the cost of any estimated change in state of the primary processes of the resources in the combination resulting from the application of the setpoints/constraints in the combination…The cost
of each combination may be determined, at least in part, based on the estimated amortized cost of mechanical wear-and-tear on the resources in the combination resulting from the application of the setpoints in the combination. The cost of each combination may be determined, at least in part, based on the estimated value of the Ancillary Services provided by the resources in the combination resulting from the application of the setpoints in the combination…” the site impact is the cost of operating the resources based on the desired period, desired constraints/setpoints, and cost elements such as wear and tear; also, see [0034] “upon the estimated financial cost of operating the resources at particular setpoints/constraints”; also, see [0088] “…constraints…” and [0123] “The sub-routine then loops over all the site proxies 17 to calculate or retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)”; also, see [0105] a costing sub-routine which attributes a financial cost for operating each resource 16 at a particular point in time…takes into consideration factors such as the purchase price of electricity/costs required to operate the resource 16 at that time instance, and the cost that must be paid to the primary process operator of the device 16 for using the resource 16 at that time instance”; also, see [0106] “limits”), 	wherein to determine the site impact, 
 	predicts local load and generation during the given time period (see [0033] “The cost of each combination may be determined, at least in part, based on the estimated energy consumption of the resources in the combination resulting from the application of the setpoints in the combination”, thus, load is predicted/estimated”; also, see [0048] “The state of the resources may comprise one or more of: … the maximum power that may be consumed or supplied by the resources, the minimum power that may be consumed or supplied by the resources, the state of the primary processes of the resources, and the availability of the resources. A cost-effective combination of the resources and operational setpoints of the resources may be selected in response to a change of the state of one or more of the resources”, thus load and generation is estimated; also, see [0055] and [0137] “energy consumed for the resource at the setpoint/control variable” load prediction or estimation”; also, see [0148] and [059-0160]); 
 	defines a plurality of hypothetical control parameter sets that the set of control variables, the plurality of control hypothetical parameter sets corresponding to 0027-0034, and [0054-0056]; also, see [0105] “In particular, the site control module 44 executes a resource management program which determines which resources 16 are the most cost-effective to operate at any given time, then sends a control signal to those resources 16 to meet the Ancillary Services request. In order to determine the relative cost to operate a resource 16 at a particular point in time, the site control module programming includes a costing sub-routine which attributes a financial cost for operating each resource 16 at a particular point in time. The costing subroutine takes into consideration factors such as the purchase price of electricity required to operate the resource 16 at that time instance, and the cost that must be paid to the primary process operator of the device 16 for using the resource 16 at that time instance…”, and see [0109]-[0111] “Next, the program then executes a combination defining subroutine 64 to produce multiple possible combinations of setpoints at which the controllable resources 16 can be operated. Each combination comprises a proposed setpoint for operating each controllable  resource 16…. The combination-defining subroutine repeats itself for each resource 16, by looping over each site proxy 17 to determine the number and value of the setpoints for all of the allowed resources 16 (block 74). The determination of each possible set of setpoints/hypothetical setpoints can be expressed mathematically, as follows:..”); and 
 	minimizes a cost of operation by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost (see [0027-0034]; see [0054]-[0056] “selecting the combination having the lowest cost that satisfies the Ancillary Services request as well as the primary process of each selected resource…”; also, see [0119-0131] each site/DER is simulated with setpoints and the minimum cost is found for possible setpoints/hypothetical setpoints. Paragraph [0124] recites, “Further pruning of sub-optimal sets may take place based on these results”, thus, suboptimal set of setpoints are discarded; also, see [0144] suggests that the best cost is the minimum cost that is lower than that the maximum offered by the aggregation opportunity company);
	A) an aggregation engine to aggregate the plurality of DERs, the aggregation engine to (see Fig. 1 the server 12 is the aggregation engine/computer):
	 B)	receive an aggregation opportunity to participate in a response event, the aggregation opportunity specifying a requested power level production over a period of time of the response event (see [0083] “In this embodiment, the server computer 12 receives a services request signal from the ISO for the apparatus to provide system Ancillary Services ("Ancillary Services request"); in particular, the Ancillary Services request signal represents a request to the apparatus 10 to provide a change in electrical power delivered to (or from) the system as a whole within a certain period of time…”);
	C)  provide an engagement rule set to each site controller of the plurality of site controllers, the engagement rule set defining parameters for the corresponding one or more DERs to participate in the response event (see [0092] “In operation, the services controller 20 will receive a setpoint signal from the server computer 12, directing a change in consumption or generation from one or more of the resource devices 16 at the resource site 17. The services controller 20 will validate the received signal against the operating constraints of the resource device 16 and clamp the signal if required…”), wherein the engagement rule set comprises multiple requested power levels corresponding to multiple portions of the period of time of the response event (see [0092] “setpoint signal from the server computer 12, directing a change in consumption or generation from one or more of the resource devices 16 at the resource site 17”, thus, the engagement rule define power levels to reduce or generate; also see Fig. 2a the engagement rule includes a target set point and a completion time/multiple portions of the period of time; also, see [0102] and [0105] “In order to determine the relative cost to operate a resource 16 at a particular point in time…”, thus, each site impact is to  calculate the cost of providing the ancillary services setpoints, and determines the time that the setpoint will last; also, see [0107] “the purpose of this program is to determine, based on the Ancillary Services request signal received from the ISO 11, which resources 16 to operate at a particular time to provide a suitable response to the request signal. The program starts by calculating the aggregate response time limit 60, using the target setpoint completion time data from the Ancillary Services request signal; this time limit represents the latest time that a controllable resource 16 can act to provide a regulation response; also, see [0125]);
	D) receive, in response to the engagement rule set, an impact representation (see Fig. 3b retrieve costs/impacts of each DER; [0033] “…the cost of any estimated change in state of the primary processes of the resources in the combination resulting from the application of the setpoints/constraints in the combination…The cost of each combination may be determined, at least in part, based on the estimated amortized cost of mechanical wear-and-tear on the resources in the combination resulting from the application of the setpoints in the combination. The cost of each combination may be determined, at least in part, based on the estimated value of the Ancillary Services provided by the resources in the combination resulting from the application of the setpoints in the combination…” the site impact is the cost of operating the resources based on the desired period, desired constraints/setpoints, and cost elements such as wear and tear; also, see [0034] “upon the estimated financial cost of operating the resources at particular setpoints/constraints”; also, see [0123] “The sub-routine then loops over all the site proxies 17 to calculate or retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)”; also, see [0124] “…retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)…” this indicates that the server/engine receives each cost of each DER; also, see [0105] a costing sub-routine which attributes a financial cost for operating each resource 16 at a particular point in time…takes into consideration factors such as the purchase price of electricity/costs required to operate the resource 16 at that time instance, and the cost that must be paid to the primary process operator of the device 16 for using the resource 16 at that time instance”; also, see [0106] “limits), versus not participating in the response event (see [0033] “the cost of any estimated change in state of the primary processes of the resources in the combination resulting from the application of the setpoints in the combination” the impact/cost is determined based on the change in power resulting from the target setpoints. The primary processes refer to the normal operations of a DER when not participating in an event, see [0008] “The controllers can receive setpoint control signals from the central server computer and operate the resource devices to provide both Ancillary Services and satisfy their primary processes”; also, see [0088] offline DERS are not used for ancillary services and do not provide a cost, thus, only online DERS provide a cost that represents a value of participating vs not participating);
	E) determine a committed apportionment value for each site controller of the plurality of site controllers based on the impact representations received from the/of the  plurality of site controllers (see Fig. 3b step 94 and see [0145] “If instead the best cost is lower than the maximum cost, then the program can execute the best cost setpoint combination to cause the resources 16 to operate to produce a response to the request signal. This is accomplished by looping over all the resource sites 17 to set the resource setpoint and target time according to the best cost setpoint combination (block 94). In other words, and referring to FIGS. 2A and 2B, the site control module stores the setpoint for each resource 16 in a site control data store 48, then a software module shown as "Site n Proxy" in FIGS. 2A and 2B  takes care of sending the setpoint to the services controller 20 through a secured communications channel. This then leads to the controlled operation of the resource 16 according to the received setpoint”),
	wherein the committed apportionment value is determined utilizing an aggregation optimization algorithm (see Fig. 2a-2b and 3a-b an optimization algorithm is used to find the best combination of costs retrieved for the DERS, see Fig. 3b steps 80, 84, 94; also, see [0080] “FIGS. 3A and 3B provide a flow chart illustrating execution of an optimization engine algorithm on the central server computer”; also, see [0157] “The server computer 12 will compute the optimal response, using a standard optimization algorithm, and will send commands to one or more of the services controllers 20, directing changes in the operation of the local resources 16 at that node, to meet the targets established by the ISO 11. The server computer 12 will then collect data from each of the local service controllers 20, and will aggregate the signals in order to present a single response to the ISO 11” );
	sum the site impacts of the plurality of site controllers to obtain a total participation impact (see Fig. 3b step 86 the site impacts/costs are aggregated and optimized; also, see [0143] “Once the aggregate cost has been calculated…”);
	G) determine whether to participate in the response event by comparing the total participation impact with an upshot specified by the response event (see Fig. 3B step 88 and see [0144] “Once the best cost combination has been selected, the program determines whether the best cost is less than a configurable and possibly time-varying  maximum cost (block 88).  The maximum cost/upshot represents the maximum cost that the  network operator is willing to pay to provide Ancillary Services...If the best cost is not lower than the maximum cost, the program starts a setpoint timeout timer (block 90) and waits to see a new ISO services request signal is received …If no such new request signal is received, then the program stops and withdraws from offering Ancillary Services to the ISO 11 (block 92)”, thus, the server determines whether to participate or not in a request based on the comparison of best cost and upshot (amount of monetary value offered by an ISO)), 
	and if the determination is to participate, instruct the plurality of site controllers to schedule the plurality of DERs for participation in the response event (see [0145] “If instead the best cost is lower than the maximum cost, then the program can execute the best cost setpoint combination to cause the resources 16 to operate to produce a response to the request signal.  This is accomplished by looping over all the resource sites 17 to set the resource setpoint and target time according to the best cost setpoint combination (block 94).  In other words, and referring to FIGS. 2A and 2B, the site control module stores the setpoint for each resource 16 in a site control data store 48, then a software module shown as "Site n Proxy" in FIGS. 2A and 2B takes care of sending the setpoint to the services controller 20 through a secured communications channel.  This then leads to the controlled operation of the resource 16 according to the received setpoint”).
	While Metcalfe teaches calculating or retrieving site impacts of one or more DERS, Metcalfe does not explicitly teach wherein each site controller can determine a site impact and the aggregation engine receive an impact representation from each site controller of the plurality of site controllers (in other words, Metcalfe does not explicitly teach that the retrieved site impacts are calculated/determined in the site controllers and received from the site controllers) and the plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period, and wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity;.
	However, Bayoumi, teaches a system of aggregated DERS (see Fig. 5 and see [0043]) comprising a plurality of site controllers and an aggregation engine (see Fig. 2 and Fig. 5 local controllers 107a-c; also, see [0045]; also, see aggregation engine/central controller 150 in Fig. 5) wherein each site controller can determine and transmits a site impact (see [0071] “Outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no), the DR dispatch level (in Voltage, Watts, VArs, Current), and the expected cost with and without the use of the DR and expected savings”; also, see [0075] and  [0079] “Outputs preferably include the expected cost with DR, the DR dispatch decision (Yes/No), and the DR dispatch level (in Voltage, Watts, VArs, Current)”; also, see [0082], [0086]; also, see [0069] and [0084] the dispatch  application outputting the estimated costs are implemented in the local controllers)  and the aggregation engine receive an impact representation from each site controller of the plurality of site controllers (see [0052] and [0054] “Based on the decision outcomes, central controller 150 operates power resources 103a, 103b, etc. to preferably maximize efficiency and minimize the cost of power production by operating the aggregated resources 103a, 103b, etc. according to results received from applications 202, 204, 206, etc. Central controller 150 controls and manages all distributed resources 103a, 103b, etc. so that the performance of all resources 103a, 103b, etc. is optimized”). 
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s invention to include wherein each site controller can determine/determined a site impact and the aggregation engine receive an impact representation from each site controller of the plurality of site controllers as taught by Bayoumi in order to reduce the overhead computation of the central controller/aggregator engine by implementing the site impact calculations in the site controllers (see Fig. 5 the system shows a distributed software applications. Implementing the Application to determine the cost of each DER to provide each of the ancillary services (202-210) would highly reduce the central controller computation overhead).  Bayoumi further teaches the impact representation provides the site impact (cost) for the corresponding one or more DERs participating in the response event according to the engagement rule set vs not participating in the response event (see [0071] “outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no)…the expected cost with and without the use of the DR and expected savings). 
	While Metcalfe teaches determining hypothetical set points/control parameters for resources/assets that meet a minimum cost for a given time period, wherein is understood that any given time period contains several segments, Metcalfe does not explicitly teach the plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period (while the system of Metcalfe is capable of applying the hypothetical parameters to the whole period including any and/or all the segments in it, Metcalfe does not teach different or variable plurality of control hypothetical parameter sets corresponding to each segment of the given period, which seems the intended limitation herein. For instance, if a segment has two hours, Metcalfe would apply the possible control parameters to each resource during the two hours and not separate to each hour), and wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity.
	However, Steven teaches a system of aggregated DERS (see [0014] “In different examples herein, an energy asset can include an energy storage asset, an energy consuming asset, and/or an energy generating asset.” Also, see [0447] “integrating distributed resources into virtual generation via system operator dispatch”) comprising an optimizer (see [0282]) generating an optimized solution comprising a plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period for one or DERs (see [0017] “the time period T over which a suggested operating schedule for the energy asset(s) may be determined according to the inventive concepts disclosed herein is…a period of multiple hours, a day, or a period of multiple days; also, see Fig. 16 optimizer 214; also, see [0409]; see [0417] which gives an example of providing different setpoints to a load during two different segments of time; also, see [0313-0314], [0319] “…settings information on a predetermined interval, such as every 15, 30, 45, or 60 minutes. The optimized schedule 352 from optimizer 214 is returned to schedule builder module 212”, and [0416]), and minimizing the cost of operation of each DER by finding the most economical/lowest cost solution (see [0283] “”Optimizer 214 is programmed to achieve the financial objective of minimizing cost with respect to the overall energy costs of a customer site 120. For example, optimizer 214 is programmed to provide solution sets with respect to (1) minimizing cost of deviation from BAU comfort levels, (2) minimizing cost of deviation from the emissions target, (3) minimizing cost of electric power production by the customer energy generating assets, (4) minimizing cost of electric power supply from the load serving entity or the electric distribution company, and (5) maximizing demand response (DR) revenue; all for a chosen period of time”; and see [0409]).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe-Bayoumi’s invention to include an optimizer at each site controller for generating an optimized solution comprising a plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period for one or DERs, and minimizing the cost of operation of each DER by finding the most economical/lowest cost solution as taught by Steven in order to generate a more accurate schedule of control parameters sets for one or more distributed asset for each of a plurality of segments of time period and further maximize comfort of a user and minimize costs of operation (see [0265]. When a period is segmented, different parameters for each segment will represent the true cost of each hour/segment).
	While each of Metcalfe, Bayoumi, or Steven, respectively determines/calculates the cost of producing a requested power level production (generation or reduction), Metcalfe-Bayoumi-Steven do not explicitly teach    
wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity (This has been interpreted as suggested in the arguments and in the original disclosure as: when calculating the cost of operation of a DER, penalties for deviation in contracted plans are considered during the cost calculation/impact calculation, which is then used in the determination of participation). 
	However, Behrangrad teaches a power supply-demand system and method comprising a controller calculating participation impact/cost, the impact/cost calculation is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity (see [0165] “this time, the scheduling unit 215 uses context data (including information of incentives and penalties) of the DR contract stored in the storage unit 220 and the total amount of each feasible DR contract”; also, see [0164-0166]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe-Bayoumi-Steven’s combination as taught above to include  a controller calculating participation impact/cost of adjustment of supply and demand, the impact/cost calculation is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity as taught by Behrangrad in order to allow Metcalfe-Bayoumi-Steven’s to include in the determination to participate costs/penalties associated with a deviation from contracted plans since the aggregator will face penalties for not complying with the target contracts/requests from a utility provider (see [0003] and [0025]), and in order for generating a more accurate impact/cost of power production by considering penalties (demand or supply) and to incentive a DR user/provider to comply with the contracts to avoid the penalties. 
	As per claim 2, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 1, Metcalfe further teaches wherein the aggregation engine repeatedly (see Fig. 3B Metcalfe teaches that the optimization algorithm tests different setpoints for the DERS until the best cost (aggregated cost) is found. The best cost corresponds to the best setpoint or committed apportionment value for each site controller; also, see [0083] “the request signals is updated quite frequently, in the order of every six seconds”, this indicates that the algorithm repeatedly retrieves the cost of each site controller/DER; also, see [0123] “The sub-routine then loops over all the site proxies 17 to calculate or retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)” and see [0105]).
	While Metcalfe teaches retrieving site impacts of one or more DERS controlled by the one or more site controllers, Metcalfe does not explicitly the aggregate engine polling each of the plurality of site controllers (in other words, Metcalfe does not explicitly teach that the retrieved site impacts are calculated/determined in the site controllers and received from the site controllers by polling them). 
	However, Bayoumi, teaches a system of aggregated DERS (see Fig. 5 and see [0043]) comprising a plurality of site controllers and an aggregation engine (see Fig. 2 and Fig. 5 local controllers 107a-c; also, see [0045]; also, see aggregation engine/central controller 150 in Fig. 5) wherein each site controller can determine and transmits a site impact (see [0071] “Outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no), the DR dispatch level (in Voltage, Watts, VArs, Current), and the expected cost with and without the use of the DR and expected savings”; also, see [0075] and  [0079] “Outputs preferably include the expected cost with DR, the DR dispatch decision (Yes/No), and the DR dispatch level (in Voltage, Watts, VArs, Current)”; also, see [0082], [0086]; also, see [0069] and [0084] the dispatch  application outputting the estimated costs are implemented in the local controllers) and the aggregate engine to poling each of the plurality of site controllers to inquire a site impact of each corresponding site (see [0052] and [0054] “Based on the decision outcomes, central controller 150 operates power resources 103a, 103b, etc. to preferably maximize efficiency and minimize the cost of power production by operating the aggregated resources 103a, 103b, etc. according to results received from applications 202, 204, 206, etc. Central controller 150 controls and manages all distributed resources 103a, 103b, etc. so that the performance of all resources 103a, 103b, etc. is optimized”; [0055] “The central control application 152 at the central controller 150 transmits one or more control signals to distributed devices 103a, 103b, etc. Control signals preferably include a desired dispatching level”, the desired dispatching level is an inquiry/poll to the DERS 103a to produce certain level of power, each of the demand resources trigger the applications 202-210 that generate the output including a site impact/cost of participating in the demand response event, [0069], [0073], [0077], and [0081] “…triggered by an event…”). 
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s combination as taught above to include wherein each site controller can determine/determined a site impact and the aggregate engine polling each of the plurality of site controllers to inquire a site impact of each corresponding site as taught by Bayoumi in order to reduce the overhead computation of the central controller/aggregator engine by implementing the site impact calculations in the site controllers (see Fig. 5 the system shows a distributed software applications. Implementing the Application to determine the cost of each DER to provide each of the ancillary services (202-210) would highly reduce the central controller computation overhead.  Since Metcalfe teaches repeatedly retrieving costs from each site controller, and Bayoumi teaches that the retrieving the cost is by polling each site controller, then the combination of Metcalfe and Bayoumi teaches repeatedly polling/retrieving costs of each site controller of the plurality of site controllers utilizing an optimization algorithm in order to determine the committed apportionment value for each of the plurality of site controllers).
	As per claim 3, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 1, Metcalfe further teaches wherein each site controller considers the corresponding committed apportionment value rule set as a constraint during operation to contribute to the plurality of DERs providing the requested power level production over a period of time (see [0087] “the apparatus 10 is configured to operate these devices 16 to provide Ancillary Services only within the operational constraints defined by the original primary processes of these devices 16”; also, see [0088] “each services controller 20 is programmed to receive control signals from the server computer 12 comprising an operational setpoint and to operate the devices at the specified setpoint to provide Ancillary Services, but are also programmed to only operate these devices 16 when the setpoint is within the operational constraints defined by the local device controller 22” each site controller considers the setpoint as a constraint/limit/requirement that each DERS must produce to participate in the demand response. This is a common sense limitation in a demand response system since a request for power is a constraint that each device (load or generator) is willing to produce during a DR event).
	As per claim 5, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 1, Bayoumi further teaches wherein receiving the impact representation comprises receiving from each of the plurality of site controllers both a participation impact and a nonparticipation impact (Bayoumi further teaches the impact representation provides the site impact (cost) for the corresponding one or more DERs participating in the response event according to the engagement rule set vs not participating in the response event, see [0071] “outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no)…the expected cost with and without the use of the DR and expected savings).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s combination as taught above to include the impact representation provides the site impact (cost) for the corresponding one or more DERs participating in the response event according to the engagement rule set vs not participating in the response event as taught by Bayoumi in order to find the delta in cost or simply to see if there is a gain or loss in the determined cost.
 	As per claim 6, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 1, Metcalfe further teaches wherein the engagement rule set comprises a proposed apportionment value for each given site based on one or more of (see Fig. 3b Metcalfe teaches that the optimization algorithm tests different setpoints/proposed apportionment values for the DERS until the best cost (aggregated cost) is found. The best cost corresponds to the best setpoint or committed apportionment value for each site controller; also, see [0083] “the request signals is updated quite frequently, in the order of every six seconds”, this indicates that the algorithm repeatedly retrieves the cost of each site controller/DER; also, see [0092] “In operation, the services controller 20 will receive a setpoint signal from the server computer 12, directing a change in consumption or generation from one or more of the resource devices 16 at the resource site 17. The services controller 20 will validate the received signal against the operating constraints of the resource device 16 and clamp the signal  if required. The local controller 22 will send the setpoint signal to the resource device 16 identified by the server computer 12, commanding the requested change”, thus, the first setpoint are proposed setpoints) 
 	a quantity of the plurality of sites (0111]-[0118]] “Each possible set of setpoints S is a set of N setpoints, where N is the number of resources 16 in the network and the set includes one setpoint for each resource 16: S={ S;l 1 ~i~N}”, thus, each setpoints is aggregated and their total has to be equal to the ISO target setpoint/amount of regulation, and each setpoint is distributed among the quantity of sites); 
	a capacity of a battery of a given DER relative to a capacity of all batteries of the plurality of DERs;
	a power output of a battery of the given DER relative to a total power output of all batteries of the plurality of DERs; and
 	assigning the total requested power level production as the proposed apportionment value.
	Bayoumi also teaches wherein the engagement rule set comprises a proposed apportionment value for each given site based on one or more of: 
 	a quantity of the plurality of sites (see [0055 ] “The central control application 152 at the central controller 150 transmits one or more control signals to distributed devices 103a, 103b, etc. Control signals preferably include a desired dispatching level”, this indicates that the proposed dispatch level depends on the number of available sites; also, see [0034]);
	a capacity of a battery of a given DER relative to a capacity of all batteries of the plurality of DERs (see [0013] “In addition to distributed generation, distributed resources include distributed storage systems such as the storage of energy by small-scale energy storage devices including batteries, super-conducting magnetic energy storage (SMES), and flywheels”; also, see [0034] “capacity”,  [0044], [0092] “For example, a user may want his DR at a certain site to be operated every Tuesday afternoon from 3 PM to 6 PM at half capacity”, thus, if a DR event is received the capacity of the DER is taken into account; also, see page 8 claim 5).
 	assigning the total requested power level production as the proposed apportionment value (see 0055 ] “The central control application 152 at the central controller 150 transmits one or more control signals to distributed devices 103a, 103b, etc. Control signals preferably include a desired dispatching level”, if only one signal is sent, then only one DER 103 will receive the total requested power level.).
	As per claim 8, Metcalfe-Bayoumi-Steven-Behrnagrad teaches the system of aggregated DERs of claim 1, Metcalfe further teaches wherein producing a portion of the power level production comprises one or more of: 
 	a reduction in consumed power (see [0020-0021], and [0055] “The cost of each combination may be determined, at least in part, based on the estimated value of the Ancillary Services provided by the resources in the combination resulting from the application of the setpoints in the combination”; also, see [0092] “In operation, the services controller 20 will receive a setpoint signal from the server computer 12, directing a change in consumption or generation from one or more of the resource devices 16 at the resource site 17. The services
controller 20 will validate the received signal against the operating constraints of the resource device 16 and clamp the signal if required”); and
	generation of electricity (see [0009] and [0092]).
	As per claim 9, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 1, Metcalfe further teaches wherein the committed apportionment value for each of the plurality of site controllers is also determined based on an upshot to be received for providing the power level production over the period of time (see Fig. 3b step 88 and see [0144] “Once the best cost combination has been selected, the program determines whether the best cost is less than a configurable and possibly time-varying  maximum cost (block 88).  The maximum cost/upshot represents the maximum cost that the  network operator is willing to pay to provide Ancillary Services...If the best cost is not lower than the maximum cost, the program starts a setpoint timeout timer (block 90) and waits to see a new ISO services request signal is received …If no such new request signal is received, then the program stops and withdraws from offering Ancillary Services to the ISO 11 (block 92)”, thus, the server determines whether to participate or not in a request based on the comparison of best cost and upshot (amount of monetary value offered by an ISO), and the best setpoints/apportionment values are determined based on the combination of setpoints satisfying the upshot (maximum cost)).	
	As per claim 10, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 9, Metcalfe further teaches wherein the upshot includes one or both of a benefit for participating in the response event and a penalty for not participating in the response event (see [0144] “see [0144] “Once the best cost combination has been selected, the program determines whether the best cost is less than a configurable and possibly time-varying  maximum cost (block 88).  The maximum cost/upshot represents the maximum cost that the  network operator is willing to pay to provide Ancillary Services...If the best cost is not lower than the maximum cost, the program starts a setpoint timeout timer (block 90) and waits to see a new ISO services request signal is received …If no such new request signal is received, then the program stops and withdraws from offering Ancillary Services to the ISO 11 (block 92)”).
	As per claim 11, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 9, Metcalfe further teaches wherein the upshot is a function of power level production (see [0102] “The Ancillary Services request signal comprises at least: (a) a target setpoint, (b) a target setpoint completion time, ( c) an energy price, and ( d) a regulation price… The regulation price is the monetary amount the ISO 11 will pay the RSN for providing the requested services, and may also be used by cost functions”; also, see [0144] “…possibly time-varying maximum cost (block 88). The maximum cost represents the maximum cost that the network operator is willing to pay to provide Ancillary Services, and is determined by considering the regulation price offered by the ISO 11 in its services request signal and possibly other financial factors”).
	As per claim 12, Metcalfe teaches a system of aggregated distributed energy resources (DERs) (see Fig. 1 shows a system of distributed resources 16 and see [0081] and [0083] “…enables the aggregate response of the controlled resources 16…”), comprising:
	a plurality of site optimization engines each to control and optimize operation of a corresponding site of a plurality of sites (controlling a site has been interpreted as controlling electrical components/devices or the electrical system in a site/location including DERS such as loads, generators, batteries resources; see Fig. 1 site controllers 20), each site comprising one or more DERs (see [0008] and see Fig. 1 site controllers 20 and DERS 16; Also, see [0081]  and see [0087]), each site optimization engine to determine a set of control variables to effectuate a change to the corresponding site (see [0008], [0088], and [0092]),
	constraints and one or more cost elements associated with operation of the corresponding site (see [0033] “…the cost of any estimated change in state of the primary processes of the resources in the combination resulting from the application of the setpoints/constraints in the combination…The cost
of each combination may be determined, at least in part, based on the estimated amortized cost of mechanical wear-and-tear on the resources in the combination resulting from the application of the setpoints in the combination. The cost of each combination may be determined, at least in part, based on the estimated value of the Ancillary Services provided by the resources in the combination resulting from the application of the setpoints in the combination…” the site impact is the cost of operating the resources based on the desired period, desired constraints/setpoints, and cost elements such as wear and tear; also, see [0034] “upon the estimated financial cost of operating the resources at particular setpoints/constraints”; also, see [0123] “The sub-routine then loops over all the site proxies 17 to calculate or retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)”; also, see [0105] a costing sub-routine which attributes a financial cost for operating each resource 16 at a particular point in time…takes into consideration factors such as the purchase price of electricity/costs required to operate the resource 16 at that time instance, and the cost that must be paid to the primary process operator of the device 16 for using the resource 16 at that time instance”; also, see [0106] “limits”), wherein to determine the site impact, 
 	predicts local load and generation during the given time period (see [0033] “The cost of each combination may be determined, at least in part, based on the estimated energy consumption of the resources in the combination resulting from the application of the setpoints in the combination”, thus, load is predicted/estimated”; also, see [0048] “The state of the resources may comprise one or more of: … the maximum power that may be consumed or supplied by the resources, the minimum power that may be consumed or supplied by the resources, the state of the primary processes of the resources, and the availability of the resources. A cost-effective combination of the resources and operational setpoints of the resources may be selected in response to a change of the state of one or more of the resources”, thus load and generation is estimated; also, see [0055] and [0137] “energy consumed for the resource at the setpoint/control variable” load prediction or estimation”; also, see [0148] and [059-0160]); 
 	defines a plurality of hypothetical control parameter sets that comprise the set of control variables, the plurality of control hypothetical parameter sets corresponding to 0027-0034, and [0054-0056]; also, see [0105] “In particular, the site control module 44 executes a resource management program which determines which resources 16 are the most cost-effective to operate at any given time, then sends a control signal to those resources 16 to meet the Ancillary Services request. In order to determine the relative cost to operate a resource 16 at a particular point in time, the site control module programming includes a costing sub-routine which attributes a financial cost for  operating each resource 16 at a particular point in time. The costing subroutine takes into consideration factors such as the purchase price of electricity required to operate the resource 16 at that time instance, and the cost that must be paid to the primary process operator of the device 16 for using the resource 16 at that time instance…”, and see [0109]-[0111] “Next, the program then executes a combination defining subroutine 64 to produce multiple possible combinations of setpoints at which the controllable resources 16 can be operated. Each combination comprises a proposed setpoint for operating each controllable  resource 16…. The combination-defining subroutine repeats itself for each resource 16, by looping over each site proxy 17 to determine the number and value of the setpoints for all of the allowed resources 16 (block 74). The determination of each possible set of setpoints/hypothetical setpoints can be expressed mathematically, as follows:..”); and 
 	minimizes a cost of operation by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost (see [0027-0034]; see [0054]-[0056] “selecting the combination having the lowest cost that satisfies the Ancillary Services request as well as the primary process of each selected resource…”; also, see [0119-0131] each site/DER is simulated with setpoints and the minimum cost is found for possible setpoints/hypothetical setpoints. Paragraph [0124] recites “Further pruning of sub-optimal sets may take place based on these results”, thus, suboptimal set of setpoints are discarded; also, see [0144] suggests that the best cost is the minimum cost that is lower than that the maximum offered by the aggregation opportunity company);
	an aggregation engine to aggregate the plurality of sites, the aggregation engine to (see Fig. 1 the server 12 is the aggregation engine/computer ):
	receive an aggregation opportunity to participate in a response event, the aggregation opportunity specifying a requested power level production over a period of time of the response event (see [0083]);
	poll,the polling has been broadly interpreted in light of the specification as providing an engagement rule and receiving an impact representation from each DER) multiple requested power levels corresponding to multiple portions of the period of time of the response event (Metcalfe clearly teaches providing an engagement rule, see [0092] “setpoint”; also, see [0092] “setpoint signal from the server computer 12, directing a change in consumption or generation from one or more of the resource devices 16 at the resource site 17”, thus, the engagement rule define power levels to reduce or generate; also see Fig. 2a the engagement rule includes a target set point and a completion time/multiple portions of the period of time; also, see [0102] and [0105] “In order to determine the relative cost to operate a resource 16 at a particular point in time…”, thus, each site impact is to  calculate the cost of providing the ancillary services setpoints, and determines the time that the setpoint will last; also, see [0107] “the purpose of this program is to determine, based on the Ancillary Services request signal received from the ISO 11, which resources 16 to operate at a particular time to provide a suitable response to the request signal. The program starts by calculating the aggregate response time limit 60, using the target setpoint completion time data from the Ancillary Services request signal; this time limit represents the latest time that a controllable resource 16 can act to provide a regulation response; also, see [0125]);
	determine, based on a total impact of the plurality of sites, to participate in the response event (see Fig. 3B step 88 and see [0144] “Once the best cost combination has been selected, the program determines whether the best cost is less than a configurable and possibly time-varying  maximum cost (block 88).  The maximum cost/upshot represents the maximum cost that the  network operator is willing to pay to provide Ancillary Services...If the best cost is not lower than the maximum cost, the program starts a setpoint timeout timer (block 90) and waits to see a new ISO services request signal is received …If no such new request signal is received, then the program stops and withdraws from offering Ancillary Services to the ISO 11 (block 92)”, thus, the server determines whether to participate or not in a request based on the comparison of best cost and upshot (amount of monetary value offered by an ISO)), 
 	signal, via the communication interface, (see [0090] the site controllers 20 communicate via the internet with the central aggregate controller using interfaces; Also, see Fig. 1 shows interface for transmitting over the internet) each of the plurality of site optimization engines to schedule participation of the plurality of sites in the response event, wherein participation comprises each site of the plurality of sites producing a portion of the requested power level production for the period of time of the response event (see [0145] “If instead the best cost is lower than the maximum cost, then the program can execute the best cost setpoint combination to cause the resources 16 to operate to produce a response to the request signal.  This is accomplished by looping over all the resource sites 17 to set the resource setpoint and target time according to the best cost setpoint combination (block 94).  In other words, and referring to FIGS. 2A and 2B, the site control module stores the setpoint for each resource 16 in a site control data store 48, then a software module shown as "Site n Proxy" in FIGS. 2A and 2B takes care of sending the setpoint to the services controller 20 through a secured communications channel.  This then leads to the controlled operation of the resource 16 according to the received setpoint” ).
	While Metcalfe teaches calculating or retrieving site impacts of one or more DERS, Metcalfe does not explicitly wherein each site optimization engine determines a site impact of the corresponding site and the aggregate engine to poll, via the communication interface, each of the plurality of site optimization engines to inquire a site impact of each corresponding site participating in the response event (in other words, Metcalfe does not explicitly teach that the retrieved site impacts are calculated/determined in the site controllers and received from the site controllers), the plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period, and 
	However, Bayoumi, teaches a system of aggregated DERS (see Fig. 5 and see [0043]) comprising a plurality of site controllers and an aggregation engine (see Fig. 2 and Fig. 5 local controllers 107a-c; also, see [0045]; also, see aggregation engine/central controller 150 in Fig. 5) wherein each site controller can determine and transmits a site impact (see [0071] “Outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no), the DR dispatch level (in Voltage, Watts, VArs, Current), and the expected cost with and without the use of the DR and expected savings”; also, see [0075] and  [0079] “Outputs preferably include the expected cost with DR, the DR dispatch decision (Yes/No), and the DR dispatch level (in Voltage, Watts, VArs, Current)”; also, see [0082], [0086]; also, see [0069] and [0084] the dispatch  application outputting the estimated costs are implemented in the local controllers) and the aggregate engine to poll, via the communication interface, each of the plurality of site optimization engines to inquire a site impact of each corresponding site participating in the response event
 (see [0052] and [0054] “Based on the decision outcomes, central controller 150 operates power resources 103a, 103b, etc. to preferably maximize efficiency and minimize the cost of power production by operating the aggregated resources 103a, 103b, etc. according to results received from applications 202, 204, 206, etc. Central controller 150 controls and manages all distributed resources 103a, 103b, etc. so that the performance of all resources 103a, 103b, etc. is optimized”; [0055] “The central control application 152 at the central controller 150 transmits one or more control signals to distributed devices 103a, 103b, etc. Control signals preferably include a desired dispatching level”, the desired dispatching level is an inquiry/poll to the DERS 103a to produce certain level of power, each of the demand resources trigger the applications 202-210 that generate the output including a site impact/cost of participating in the demand response event, [0069], [0073], [0077], and [0081] “…triggered by an event…”). 
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s invention to include wherein each site controller can determine/determined a site impact and the aggregate engine to poll, via the communication interface, each of the plurality of site optimization engines to inquire a site impact of each corresponding site participating in the response event as taught by Bayoumi in order to reduce the overhead computation of the central controller/aggregator engine by implementing the site impact calculations in the site controllers (see Fig. 5 the system shows a distributed software applications. Implementing the Application to determine the cost of each DER to provide each of the  ancillary services (202-210) would highly reduce the central controller computation overhead).  Bayoumi further teaches the impact representation provides the site impact (cost) for the corresponding one or more DERs participating in the response event according to the engagement rule set vs not participating in the response event (see [0071] “outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no)…the expected cost with and without the use of the DR and expected savings). 
	While Metcalfe teaches determining hypothetical set points/control parameters for resources/assets that meet a minimum cost for a given time period, wherein is understood that any given time period contains several segments, Metcalfe does not explicitly teach the plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period (while the system of Metcalfe is capable of applying the hypothetical parameters to the whole period including any and/or all the segments in it, Metcalfe does not teach different or variable plurality of control hypothetical parameter sets corresponding to each segment of the given period, which seems the intended limitation herein. For instance, if a segment has two hours, Metcalfe would apply the possible control parameters to each resource during the two hours and not separate to each hour), and wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity.
	However, Steven teaches a system of aggregated DERS (see [0014] “In different examples herein, an energy asset can include an energy storage asset, an energy consuming asset, and/or an energy generating asset.” Also, see [0447] “integrating distributed resources into virtual generation via system operator dispatch”) comprising an optimizer (see 0282) generating an optimized solution comprising a plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period for one or DERs (see [0017] “the time period T over which a suggested operating schedule for the energy asset(s) may be determined according to the inventive concepts disclosed herein is…a period of multiple hours, a day, or a period of multiple days; also, see Fig. 16 optimizer 214; also, see [0409]; see [0417] which gives an example of providing different setpoints to a load during two different segments of time; also, see [0313-0314], [0319] “…settings information on a predetermined interval, such as every 15, 30, 45, or 60 minutes. The optimized schedule 352 from optimizer 214 is returned to schedule builder module 212”, and [0416]), and minimizing the cost of operation of each DER by finding the most economical/lowest cost solution (see [0283] “”Optimizer 214 is programmed to achieve the financial objective of minimizing cost with respect to the overall energy costs of a customer site 120. For example, optimizer 214 is programmed to provide solution sets with respect to (1) minimizing cost of deviation from BAU comfort levels, (2) minimizing cost of deviation from the emissions target, (3) minimizing cost of electric power production by the customer energy generating assets, (4) minimizing cost of electric power supply from the load serving entity or the electric distribution company, and (5) maximizing demand response (DR) revenue; all for a chosen period of time”; and see [0409]).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe-Bayoumi’s invention to include an optimizer at each site controller for generating an optimized solution comprising a plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period for one or DERs, and minimizing the cost of operation of each DER by finding the most economical/lowest cost solution as taught by Steven in order to generate a more accurate schedule of control parameters sets for one or more distributed asset for each of a plurality of segments of time period and further maximize comfort of a user and minimize costs of operation (see [0265]. When a period is segmented, different parameters for each segment will represent the true cost of each hour/segment).
		While each of Metcalfe, Bayoumi, or Steven, respectively determines/calculates the cost of producing a requested power level production (generation or reduction), Metcalfe-Bayoumi-Steven do not explicitly teach    
wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity (This has been interpreted as suggested in the arguments and in the original disclosure as: when calculating the cost of operation of a DER, penalties for deviation in contracted plans are considered during the cost calculation/impact calculation, which is then used in the determination of participation). 
	However, Behrangrad teaches a power supply-demand system and method comprising a controller calculating participation impact/cost, the impact/cost calculation is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity (see [0165] “this time, the scheduling unit 215 uses context data (including information of incentives and penalties) of the DR contract stored in the storage unit 220 and the total amount of each feasible DR contract”; also, see [0164-0166]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe-Bayoumi-Steven’s combination as taught above to include  a controller calculating participation impact/cost of adjustment of supply and demand, the impact/cost calculation is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity as taught by Behrangrad in order to allow Metcalfe-Bayoumi-Steven’s to include in the determination to participate costs/penalties associated with a deviation from contracted plans since the aggregator will face penalties for not complying with the target contracts/requests from a utility provider (see [0003] and [0025]), and in order for generating a more accurate impact/cost of power production by considering penalties (demand or supply) and to incentive a DR user/provider to comply with the contracts to avoid the penalties. 
	As per claim 13, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 12, Metcalfe further teaches wherein the aggregation engine 
	providing to each site optimization engine an engagement rule set (see [0092] “In operation, the services controller 20 will receive a setpoint signal from the server computer 12, directing a change in consumption or generation from one or more of the resource devices 16 at the resource site 17. The services controller 20 will validate the received signal against the operating constraints of the resource device 16 and clamp the signal if required”); and
 	receiving an impact representation for the corresponding site participating in the response event (see Fig. 3b retrieve costs/impacts of each DER; [0033] “…the cost of any estimated change in state of the primary processes of the resources in the combination resulting from the application of the setpoints/constraints in the combination…The cost of each combination may be determined, at least in part, based on the estimated amortized cost of mechanical wear-and-tear on the resources in the combination resulting from the application of the setpoints in the combination. The cost of each combination may be determined, at least in part, based on the estimated value of the Ancillary Services provided by the resources in the combination resulting from the application of the setpoints in the combination…” the site impact is the cost of operating the resources based on the desired period, desired constraints/setpoints, and cost elements such as wear and tear; also, see [0034] “upon the estimated financial cost of operating the resources at particular setpoints/constraints”; also, see [0123] “The sub-routine then loops over all the site proxies 17 to calculate or retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)”; also, see [0124] “…retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)…” this indicates that the server/engine receives each cost of each DER; also, see [0105] a costing sub-routine which attributes a financial cost for operating each resource 16 at a particular point in time…takes into consideration factors such as the purchase price of electricity/costs required to operate the resource 16 at that time instance, and the cost that must be paid to the primary process operator of the device 16 for using the resource 16 at that time instance”; also, see [0106] “limits), 
	wherein the total impact is a summation of the impact representations for the plurality of sites (see Fig. 3b step 86 the site impacts/costs are aggregated and optimized; also, see [0143] “Once the aggregate cost has been calculated…”).
	While Metcalfe teaches calculating or retrieving site impacts of one or more DERS, Metcalfe does not explicitly the aggregate engine polling each of the plurality of site controllers (in other words, Metcalfe does not explicitly teach that the retrieved site impacts are calculated/determined in the site controllers and received from the site controllers) as previously states in claim 1 above. 
 	However, Bayoumi, teaches a system of aggregated DERS (see Fig. 5 and see [0043]) comprising a plurality of site controllers and an aggregation engine (see Fig. 2 and Fig. 5 local controllers 107a-c; also, see [0045]; also, see aggregation engine/central controller 150 in Fig. 5) wherein each site controller can determine and transmits a site impact (see [0071], [0075], [0079], [0082], [0086]) and the aggregate polling each of the plurality of site controllers (see [0052] and [0054], [0055] [0069], [0073], [0077], and [0081] “…triggered by an event…”), wherein the polling includes providing to each site optimization engine an engagement rule set (see [0055] “The central control application 152 at the central controller 150 transmits one or more control signals to distributed devices 103a, 103b, etc. Control signals preferably include a desired dispatching level”,  the desired dispatching level is an inquiry/poll to the DERS 103a to produce certain level of power, each of the demand resources trigger the applications 202-210 that generate the output including a site impact/cost of participating in the demand response event, [0069], [0073], [0077], and [0081] “…triggered by an event…”), receiving an impact representation for the corresponding site participating in the response event (see [0055], [0071] [0073], [0075], and [0082]. 
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s combination as taught above to include wherein each site controller can determine/determined a site impact and the aggregation engine polls each of the plurality of site optimization engines by: providing to each site optimization engine an engagement rule set, receiving an impact representation for the corresponding site participating in the response event as taught by Bayoumi in order to reduce the overhead computation of the central controller/aggregator engine by implementing the site impact calculations in the site controllers (see Fig. 5 the system shows a distributed software applications. Implementing the Application to determine the cost of each DER to provide each of the ancillary services (202-210) would highly reduce the central controller computation overhead).  
	As per claim 14, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 13, Metcalfe further teaches wherein the engagement rule set specifies a period of time and a portion of the requested power level production to be provided by the corresponding site (see [0083] “the Ancillary Services request signal represents a request to the apparatus 10 to provide a change in electrical power delivered to (or from) the system as a whole within a certain period of time”).
	As per claim 15, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 13, Metcalfe further teaches wherein the impact representation includes optimized cost information of a corresponding site participating in the response event (see [0033] “…the cost of any estimated change in state of the primary processes of the resources in the combination resulting from the application of the setpoints/constraints in the combination…The cost of each combination may be determined, at least in part, based on the estimated amortized cost of mechanical wear-and-tear on the resources in the combination resulting from the application of the setpoints in the combination. The cost of each combination may be determined, at least in part, based on the estimated value of the Ancillary Services provided by the resources in the combination resulting from the application of the setpoints in the combination…”, the site impact is the cost of operating the resources based on the desired period, desired constraints/setpoints, and cost elements such as wear and tear; also, see [0034], [0105], and see [0123] “The sub-routine then loops over all the site proxies 17 to calculate or retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)…”).
 	As per claim 16, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 12, Metcalfe further teaches wherein producing a portion of the requested power level production comprises
	one or more of: a reduction in consumed power (see claim 8 above same rationale apples here and/or see [0092]);
	and generation of electricity (see claim 8 above same rationale apples here and/or see [0092]).

	As per claim 18, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 12, Metcalfe further teaches wherein the aggregate engine (see Fig. 3b Metcalfe teaches that the optimization algorithm tests different setpoints/proposed apportionment values for the DERS until the best cost (aggregated cost) is found. The best cost corresponds to the best setpoint or committed apportionment value for each site controller; also, see [0083] “the request signals is updated quite frequently, in the order of every six seconds”, this indicates that the algorithm repeatedly retrieves the cost of each site controller/DER; also, see [0123] “The sub-routine then loops over all the site proxies 17 to calculate or retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)” and see [0105]). Bayoumi teaches the polling step in claim 12 above (same rationale applies herein).
	As per claim 19, Metcalfe teaches a method to aggregate distributed energy resources (DERs) (this method correspond to system of claim 12; see Fig. 1 shows a system of distributed resources 16 and see [0081] and [0083] “…enables the aggregate response of the controlled resources 16…”), comprising:
	receiving at an aggregation engine an aggregation opportunity to participate in a response event, the aggregation opportunity specifying a requested power level production over a period of time of the response event (see [0083]);
 	polling, via the aggregation engine, a plurality of site optimization engines each to control and optimize operation of one or more DERs located at a corresponding site of a plurality of sites (the polling has been broadly interpreted in light of the specification as providing an engagement rule and receiving an impact representation from each DER; controlling a site has been interpreted as controlling electrical components/devices or the electrical system in a site/location including DERS such as loads, generators, batteries resources; see Fig. 1 site controllers 20), the one or more DERs comprising electricity generating, storage, or consuming devices ([0092] “see [0092] “In operation, the services controller 20 will receive a setpoint signal from the server computer 12, directing a change in consumption or generation from one or more of the resource devices 16 at the resource site 17”), (the polling has been broadly interpreted in light of the specification as providing an engagement rule and receiving an impact representation from each DER; Metcalfe clearly teaches providing an engagement rule, see [0092] “setpoint”; also, see [0092] “setpoint signal from the server computer 12, directing a change in consumption or generation from one or more of the resource devices 16 at the resource site 17”, thus, the engagement rule define power levels to reduce or generate; also see Fig. 2a the engagement rule includes a target set point and a completion time/multiple portions of the period of time; also, see [0102] and [0105] “In order to determine the relative cost to operate a resource 16 at a particular point in time…”, thus, each site impact is to  calculate the cost of providing the ancillary services setpoints, and determines the time that the setpoint will last; also, see [0107] “the purpose of this program is to determine, based on the Ancillary Services request signal received from the ISO 11, which resources 16 to operate at a particular time to provide a suitable response to the request signal. The program starts by calculating the aggregate response time limit 60, using the target setpoint completion time data from the Ancillary Services request signal; this time limit represents the latest time that a controllable resource 16 can act to provide a regulation response; also, see [0125]);
	determining 0033], [0123], [0105]-[0106]; also, see claim 12 above same rationale applies herein), wherein to determine the site impact, 
	predicts local load and generation during the given time period (see [0033], [0055], [0137], [0148] and [059-0160], see claim 12 above for further rationale);
	defines a plurality of hypothetical control parameter sets that comprise one or
more control variables to effectuate change to the corresponding site, the plurality of control hypothetical parameter sets corresponding to0027-0034, and [0054-0056], [0105], [0109]-[0111], see claim 12 above for further rationale); and
 	minimizes a cost of operation by determining which of the plurality of
hypothetical control parameter sets results in a lowest site operating cost by determining which of the plurality of hypothetical control parameter sets results in a lowest site operating cost (see [0027-0034], [0054]-[0056], [0119-0131] and [0144], see claim 12 above for further rationale);
 	determining at the aggregation engine to participate in the response event, based on a total impact to the plurality of sites (see Fig. 3B step 88 and see [0144], see claim 12 above for further rationale), 
 	instructing from the aggregation engine to each of the plurality of site optimization engines to schedule participation of the plurality of sites in the response event (see [0145]); and
 	determining at each of the plurality of site optimization engines a set of committed control variables to effectuate a committed change to the corresponding site to participate in the response event by producing a portion of the requested power level production for the period of time of the response event (see Fig. 3b step 94 and see [0087] and [0145] “If instead the best cost is lower than the maximum cost, then the program can execute the best cost setpoint combination to cause the resources 16 to operate to produce a response to the request signal. This is accomplished by looping over all the resource sites 17 to set the resource setpoint and target time according to the best cost setpoint combination (block 94). In other words, and referring to FIGS. 2A and 2B, the site control module stores the setpoint for each resource 16 in a site control data store 48, then a software module shown as "Site n Proxy" in FIGS. 2A and 2B  takes care of sending the setpoint to the services controller 20 through a secured communications channel. This then leads to the controlled operation of the resource 16 according to the received setpoint”); and 
 	controlling the one or more DERs at each of the plurality of sites by the plurality of site optimization engines sending a control signal comprising the set of committed control variables when the aggregation engine determines to participate in the response event to produce the portion of the requested power level production (see [0087] and [0145]).
	While Metcalfe teaches calculating or retrieving site impacts of one or more DERS, Metcalfe does not explicitly Polling, via the aggregation engine, a plurality of site optimization engine to inquire a site impact of each corresponding site participating in the response event, the polling from the aggregation engine over a communication network to which the plurality of site optimization engines is connected; determining at each site optimization engine/controller the site impact (in other words, Metcalfe does not explicitly teach that the retrieved site impacts are calculated/determined in  site controllers and received from the site controllers), the plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period, and wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity.
	However, Bayoumi, teaches a system of aggregated DERS (see Fig. 5 and see [0043]) comprising a plurality of site controllers and an aggregation engine (see Fig. 2 and Fig. 5 local controllers 107a-c; also, see [0045]; also, see aggregation engine/central controller 150 in Fig. 5) wherein each site controller determines and transmits a site impact (see [0071] “Outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no), the DR dispatch level (in Voltage, Watts, VArs, Current), and the expected cost with and without the use of the DR and expected savings”; also, see [0075] and  [0079] “Outputs preferably include the expected cost with DR, the DR dispatch decision (Yes/No), and the DR dispatch level (in Voltage, Watts, VArs, Current)”; also, see [0082], [0086]; also, see [0069] and [0084] the dispatch  application outputting the estimated costs are implemented in the local controllers) and the aggregate engine to polling each of the plurality of site optimization engines to inquire a site impact of each corresponding site participating in the response event, the polling from the aggregation engine over a communication network to which the plurality of site optimization engines is connected, (see [0052] and [0054] “Based on the decision outcomes, central controller 150 operates power resources 103a, 103b, etc. to preferably maximize efficiency and minimize the cost of power production by operating the aggregated resources 103a, 103b, etc. according to results received from applications 202, 204, 206, etc. Central controller 150 controls and manages all distributed resources 103a, 103b, etc. so that the performance of all resources 103a, 103b, etc. is optimized”; [0055] “The central control application 152 at the central controller 150 transmits one or more control signals to distributed devices 103a, 103b, etc. Control signals preferably include a desired dispatching level”, the desired dispatching level is an inquiry/poll to the DERS 103a to produce certain level of power, each of the demand resources trigger the applications 202-210 that generate the output including a site impact/cost of participating in the demand response event, [0069], [0073], [0077], and [0081] “…triggered by an event…”). 
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s invention to include polling, via the aggregation engine, a plurality of site optimization engine to inquire a site impact of each corresponding site participating in the response event, the polling from the aggregation engine over a communication network to which the plurality of site optimization engines is connected; determining at each site optimization engine/controller the site impact as taught by Bayoumi in order to reduce the overhead computation of the central controller/aggregator engine by implementing the site impact calculations in the site controllers (see Fig. 5 the system shows a distributed software applications. Implementing the Application to determine the cost of each DER to provide each of the  ancillary services (202-210) would highly reduce the central controller computation overhead).  Bayoumi further teaches the impact representation provides the site impact (cost) for the corresponding one or more DERs participating in the response event according to the engagement rule set vs not participating in the response event (see [0071] “outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no)…the expected cost with and without the use of the DR and expected savings). 
	While Metcalfe teaches determining hypothetical set points/control parameters for resources/assets that meet a minimum cost for a given time period, wherein is understood that any given time period contains several segments, Metcalfe does not explicitly teach the plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period (while the system of Metcalfe is capable of applying the hypothetical parameters to the whole period including any and/or all the segments in it, Metcalfe does not teach different or variable plurality of control hypothetical parameter sets corresponding to each segment of the given period, which seems the intended limitation herein. For instance, if a segment has two hours, Metcalfe would apply the possible control parameters to each resource during the two hours and not separate to each hour.).
	However, Steven teaches a system of aggregated DERS (see [0014] “In different examples herein, an energy asset can include an energy storage asset, an energy consuming asset, and/or an energy generating asset.” Also, see [0447] “integrating distributed resources into virtual generation via system operator dispatch”) comprising an optimizer (see 0282) generating an optimized solution comprising a plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period for one or DERs (see [0017] “the time period T over which a suggested operating schedule for the energy asset(s) may be determined according to the inventive concepts disclosed herein is…a period of multiple hours, a day, or a period of multiple days; also, see Fig. 16 optimizer 214; also, see [0409]; see [0417] which gives an example of providing different setpoints to a load during two different segments of time; also, see [0313-0314], [0319] “…settings information on a predetermined interval, such as every 15, 30, 45, or 60 minutes. The optimized schedule 352 from optimizer 214 is returned to schedule builder module 212”, and [0416]), and minimizing the cost of operation of each DER by finding the most economical/lowest cost solution (see [0283] “”Optimizer 214 is programmed to achieve the financial objective of minimizing cost with respect to the overall energy costs of a customer site 120. For example, optimizer 214 is programmed to provide solution sets with respect to (1) minimizing cost of deviation from BAU comfort levels, (2) minimizing cost of deviation from the emissions target, (3) minimizing cost of electric power production by the customer energy generating assets, (4) minimizing cost of electric power supply from the load serving entity or the electric distribution company, and (5) maximizing demand response (DR) revenue; all for a chosen period of time”; and see [0409]).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe-Bayoumi’s invention to include an optimizer at each site controller for generating an optimized solution comprising a plurality of control hypothetical parameter sets corresponding to a plurality of segments of the given time period for one or DERs, and minimizing the cost of operation of each DER by finding the most economical/lowest cost solution as taught by Steven in order to generate a more accurate schedule of control parameters sets for one or more distributed asset for each of a plurality of segments of time period and further maximize comfort of a user and minimize costs of operation (see [0265]. When a period is segmented, different parameters for each segment will represent the true cost of each hour/segment).
While each of Metcalfe, Bayoumi, or Steven, respectively determines/calculates the cost of producing a requested power level production (generation or reduction), Metcalfe-Bayoumi-Steven do not explicitly teach    
wherein the determination to participate is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity (This has been interpreted as suggested in the arguments and in the original disclosure as: when calculating the cost of operation of a DER, penalties for deviation in contracted plans are considered during the cost calculation/impact calculation, which is then used in the determination of participation). 
	However, Behrangrad teaches a power supply-demand system and method comprising a controller calculating participation impact/cost, the impact/cost calculation is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity (see [0165] “this time, the scheduling unit 215 uses context data (including information of incentives and penalties) of the DR contract stored in the storage unit 220 and the total amount of each feasible DR contract”; also, see [0164-0166]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe-Bayoumi-Steven’s combination as taught above to include  a controller calculating participation impact/cost of adjustment of supply and demand, the impact/cost calculation is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity as taught by Behrangrad in order to allow Metcalfe-Bayoumi-Steven’s to include in the determination to participate costs/penalties associated with a deviation from contracted plans since the aggregator will face penalties for not complying with the target contracts/requests from a utility provider (see [0003] and [0025]), and in order for generating a more accurate impact/cost of power production by considering penalties (demand or supply) and to incentive a DR user/provider to comply with the contracts to avoid the penalties. 
	As to claim 20, this claim is the method claim corresponding to the system claim 13 and is rejected for the same reasons mutatis mutandis.
	As per claim 21, Metcalfe-Bayoumi-Steven-Behrangrad teaches the method of claim 19, 
 	Metcalfe further teaches wherein the aggregation engine repeatedly (see Fig. 3B Metcalfe teaches that the optimization algorithm tests different setpoints for the DERS until the best cost (aggregated cost) is found. The best cost corresponds to the best setpoint or committed apportionment value for each site controller; also, see [0083] “the request signals is updated quite frequently, in the order of every six seconds”, this indicates that the algorithm repeatedly retrieves the cost of each site controller/DER; also, see [0123] “The sub-routine then loops over all the site proxies 17 to calculate or retrieve the cost for operating each resource 16 at corresponding setpoint from the proposed combination and the response time limit of each resource (block 84)” and see [0105]).
	While Metcalfe teaches retrieving site impacts of one or more DERS controlled by the one or more site controllers, Metcalfe does not explicitly wherein polling comprises: polling each site controller of the plurality of site controllers utilizing an aggregation optimization algorithm in order to determine a committed apportionment value (in other words, Metcalfe does not explicitly teach that the retrieved site impacts are calculated/determined in the site controllers and received from the site controllers by polling them). 
 	However, Bayoumi, teaches a system of aggregated DERS (see Fig. 5 and see [0043]) comprising a plurality of site controllers and an aggregation engine (see Fig. 2 and Fig. 5 local controllers 107a-c; also, see [0045]; also, see aggregation engine/central controller 150 in Fig. 5) wherein each site controller can determine and transmits a site impact (see [0071] “Outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no), the DR dispatch level (in Voltage, Watts, VArs, Current), and the expected cost with and without the use of the DR and expected savings”; also, see [0075] and  [0079] “Outputs preferably include the expected cost with DR, the DR dispatch decision (Yes/No), and the DR dispatch level (in Voltage, Watts, VArs, Current)”; also, see [0082], [0086]; also, see [0069] and [0084] the dispatch  application outputting the estimated costs are implemented in the local controllers), wherein polling comprises: repeatedly polling each site controller of the plurality of site controllers utilizing an aggregation optimization algorithm in order to determine a committed apportionment value (see [0052] and [0054] “Based on the decision outcomes, central controller 150 operates power resources 103a, 103b, etc. to preferably maximize efficiency and minimize the cost of power production by operating the aggregated resources 103a, 103b, etc. according to results received from applications 202, 204, 206, etc. Central controller 150 controls and manages all distributed resources 103a, 103b, etc. so that the performance of all resources 103a, 103b, etc. is optimized”; [0055] “The central control application 152 at the central controller 150 transmits one or more control signals to distributed devices 103a, 103b, etc. Control signals preferably include a desired dispatching level”, the desired dispatching level is an inquiry/poll to the DERS 103a to produce certain level of power, each of the demand resources trigger the applications 202-210 that generate the output including a site impact/cost of participating in the demand response event, [0069], [0073], [0077], and [0081] “…triggered by an event…”). 
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s combination as taught above to include wherein each site controller can determine/determined a site impact and the aggregate engine polling each of the plurality of site controllers to inquire a site impact of each corresponding site as taught by Bayoumi in order to reduce the overhead computation of the central controller/aggregator engine by implementing the site impact calculations in the site controllers (see Fig. 5 the system shows a distributed software applications. Implementing the Application to determine the cost of each DER to provide each of the ancillary services (202-210) would highly reduce the central controller computation overhead. Since Metcalfe teaches repeatedly retrieving costs from each site controller, and Bayoumi teaches that the retrieving the cost is by polling each site controller, then the combination of Metcalfe and Bayoumi teaches repeatedly polling/retrieving costs of each site controller of the plurality of site controllers utilizing an optimization algorithm in order to determine the committed apportionment value for each of the plurality of site controllers).    
	As to claim 22, this claim is the method claim corresponding to the system claim 16 and is rejected for the same reasons mutatis mutandis.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe et al (US 20130046895) in view of Bayoumi et al (US 20040024494), Steven et al (US 20140039709) and Behrangrad (US 20150088315) as applied to claim 1 above, and further in view of Seki et al (US 20170207629).
	As per claim 4, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 1, while Bayoumi teaches the impact representation comprises an expected cost with and without the use of the DR, which indicates a cost that includes participation and non-participation in a DR regulation (see [0071] “see outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no)…the expected cost with and without the use of the DR and expected savings”, it would be easy to calculate the difference/delta in the cost of participation and non-participation), and Metcalfe-Bayoumi transmitting and receiving an impact (cost), It does not explicitly teach wherein the impact representation comprises determining/ receiving a delta value from each of the plurality of site controllers, the delta value indicating a difference in impact of the site participating in the response event versus not participating in the response event (this delta is just a difference/differential or increment/decrement in cost that a DER will incur when participating in a DR, which is calculated from a non-participation cost/baseline and a participation).
	However, Seki teaches a system comprising calculating an impact representation comprises determining/receiving a delta value from each of the plurality of site controllers, the delta value indicating a difference in impact of the site participating in the response event versus not participating in the response event (see [0020] “a second determination device configured to calculate a gain/loss obtained by changing the production plan for operating the respective facilities installed in the industrial installation to produce products to an amended production plan which is a new production plan and determine whether the production plan is to be changed to the amended production plan…”; also, see [0022]; also, see [0228] “The difference/delta between the electric power cost (integrated value) of the current production plan and the electric power cost (integrated value) of the amended production plan in this predetermined period is a gain/loss associated with the change in the utilization plan”, thus a delta value is determined of a site of current/normal plan and an amended plan; also, see [0229]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s combination as taught above to include calculating an impact representation comprises determining/receiving a delta value from each of the plurality of site controllers, the delta value indicating a difference in impact of the site participating in the response event versus not participating in the response event as taught by Seki in order to calculate the exact cost of the demand request/demand change power level production at each site (see [0022] gain loss of a demand response) and to be aggregated at aggregation engine of Metcalfe to be compared against the utility upshot since the benefit/upshot paid by a utility is an amount related to a net change of power (e.g. the utility pays a certain amount of money/upshot for an increase/decrease amount of power. Thus, Seki teaches determining the differential in cost, and Metcalfe-Bayoumi’s teaches transmitting the site impact/cost and receiving the site cost).  
	As per claim 17, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 12, Bayoumi further teaches wherein polling to inquire a cost differential comprises (see claim 12 above): requesting a participation cost for the corresponding site to participate in the response event (see [0052] and [0054] “Based on the decision outcomes, central controller 150 operates power resources 103a, 103b, etc. to preferably maximize efficiency and minimize the cost of power production by operating the aggregated resources 103a, 103b, etc. according to results received from applications 202, 204, 206, etc. Central controller 150 controls and manages all distributed resources 103a, 103b, etc. so that the performance of all resources 103a, 103b, etc. is optimized”; [0055] “The central control application 152 at the central controller 150 transmits one or more control signals to distributed devices 103a, 103b, etc. Control signals preferably include a desired dispatching level”, the desired dispatching level is an inquiry/poll to the DERS 103a to produce certain level of power, each of the demand resources trigger the applications 202-210 that generate the output including a site impact/cost of participating in the demand response event, [0069], [0073], [0077], and [0081] “…triggered by an event…” ), requesting a baseline cost for the site without participation in the response event (see [0071] “Outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no), the DR dispatch level (in Voltage, Watts, VArs, Current), and the expected cost with and without the use of the DR and expected savings”; also, see [0075] and  [0079] “Outputs preferably include the expected cost with DR, the DR dispatch decision (Yes/No), and the DR dispatch level (in Voltage, Watts, VArs, Current)”; also, see [0082], [0086]; also, see [0069] and [0084] the dispatch  application outputting the estimated costs are implemented in the local controllers); and receiving the participation cost and the baseline cost (see [0071] “Outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no), the DR dispatch level (in Voltage, Watts, VArs, Current), and the expected cost with and without the use of the DR and expected savings”).
	  Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s combination as taught above to include wherein each site controller can determine/determined a site impact and the aggregate engine to polling each of the plurality of site optimization engines to inquire a site impact of each corresponding site participating in the response event, wherein polling to inquire a cost comprises: requesting a participation cost for the corresponding site to participate in the response event, requesting a baseline cost for the site without participation in the response event and receiving the participation cost and the baseline cost as taught by Bayoumi in order to reduce the overhead computation of the central controller/aggregator engine by implementing the site impact calculations in the site controllers (see Fig. 5 the system shows a distributed software applications. Implementing the Application to determine the cost of each DER to provide each of the ancillary services (202-210) would highly reduce the central controller computation overhead).  Bayoumi further teaches the impact representation provides the site impact (cost) for the corresponding one or more DERs participating in the response event according to the engagement rule set vs not participating in the response event (see [0071] “outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no)…the expected cost with and without the use of the DR and expected savings). 

	while Bayoumi teaches the impact representation comprises an expected cost with and without the use of the DR, which indicates a cost that includes participation and non-participation in a DR regulation (see [0071] “see outputs from the peak shaving dispatch application include the DR dispatch decision (yes or no)…the expected cost with and without the use of the DR and expected savings”, it would be easy to calculate the difference/delta in the cost of participation and non-participation), and Metcalfe-Bayoumi transmitting and receiving an impact (cost), It does not explicitly teach wherein the impact representation comprises a cost differential between the baseline cost and the participation cost (this delta is just a difference/differential or increment/decrement in cost that a DER will incur when participating in a DR, which is calculated from a non-participation cost/baseline and a participation).
 	However, Seki teaches a system comprising calculating an impact representation comprises determining/receiving a delta value from each of the plurality of site controllers, the delta value indicating a difference in impact of the site participating in the response event versus not participating in the response event (see [0020] “a second determination device configured to calculate a gain/loss obtained by changing the production plan for operating the respective facilities installed in the industrial installation to produce products to an amended production plan which is a new production plan and determine whether the production plan is to be changed to the amended production plan…”; also, see [0022]; also, see [0228] “The difference/delta between the electric power cost (integrated value) of the current production plan and the electric power cost (integrated value) of the amended production plan in this predetermined period is a gain/loss associated with the change in the utilization plan”, thus a delta value is determined of a site of current/normal plan and an amended plan; also, see [0229]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s combination as taught above to include calculating an impact representation comprises determining/receiving a delta value from each of the plurality of site controllers, the delta value indicating a difference in impact of the site participating in the response event versus not participating in the response event as taught by Seki in order to calculate the exact cost of the demand request/demand change power level production at each site (see [0022] gain loss of a demand response) and to be aggregated at aggregation engine of Metcalfe to be compared against the utility upshot since the benefit/upshot paid by a utility is an amount related to a net change of power (e.g. the utility pays a certain amount of money/upshot for an increase/decrease amount of power. Thus, Seki teaches determining the differential in cost, and Metcalfe-Bayoumi’s teaches transmitting the site impact/cost and receiving the site cost).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe et al (US 20130046895) in view of Bayoumi et al (US 20040024494), Steven et al (US 20140039709) and Behrangrad (US 20150088315) as applied to claim 1 above, and further in view of Parvania (US 20180217568). 
	As per claim 7, Metcalfe-Bayoumi-Steven-Behrangrad teaches the system of aggregated DERs of claim 1, while Metcalfe teaches the power level production requested (The ISO ancillary services request signal) is a change in the operating point power of the system during a period of time (see 0083 and 0102), Metcalfe does not explicitly teach wherein the power level production is one of an amount relative to a baseline level; and an amount relative to an expected level (The ISO ancillary services request is knowns as a request to provide power level (generation or receptions) to stabilize the grid because there is a shortfall or exceed of power on the grid above a baseline or expected value. However, for purposes of compact prosecution the following reference is taught).
	However, Parvania, teaches a power system of aggregated DERS comprising determining a power level production (a net load or net load variation of power that must be compensated to avoid problems in a grid; [0030] “Disclosed herein are embodiments of systems and methods for managing a power system, which may comprise determining a power system configuration to, inter alia, schedule power system resources to satisfy a net load on the power  system”; also, see [0168]), wherein the power level production is one of an amount relative to a baseline level and an amount relative to an expected level (the net load/power level production is an  amount of power relative to a baseline or expected level; for instance, see [00472] “net load forecast” refers to a forecast and/or estimate of the net load on a power system during a specified  operating period (e.g., may forecast the net load on the power system 100 at respective time(s) during the specified operating period)” and [0043], Thu, the net load is a difference or amount relative to an expected amount during a period of time”; also, see [0047] “In FIG. 2, the real-time load 201 may be divided into a portion that was "scheduled" in accordance with the power system configuration 160 (MSC(T), per plot line 212), and a portion that needs to be supplied by other available resources due to shortfalls in the scheduled capacity (e.g., where real-time net load exceeds scheduled capacity); also, see [0051], [0054], [0128] “ … a) modeling sub-interval variations in net load on the power system, and b) scheduling PGUs 120 to satisfy the net load in accordance with continuous-time generation and ramping characteristics thereof…”  ) .
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Metcalfe’s combination as taught above to include wherein the power level production is one of an amount relative to a baseline level; and an amount relative to an expected level as taught by Parvania in order to control DERs in a network to satisfy the power level production deficiency in the network, maintain stability in the grid, (see [0034] “scheduling resources to satisfy the net load forecast in accordance with ITCT characteristics of power generation and/or storage resources”; also, see [0042] and [0128]) and avoid scarcity conditions (see [0170] and [0171]). 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Behrangrad (US 20150127185), Behrangrad (US 20150338869), and Fu (US 20180356781), Makino et al (US 20180321648), Mirzazad et al (US 20180342872), hu et al (US 9811061), teaches a plurality of site controllers, each comprising an optimizer or controller to determine the impact/cost of producing a requested level of power (by reduction or supply), wherein the impact/cost is based in part on penalties associated with deviation from one or more contracted operating plans at the plurality of sites caused by participating in the aggregation opportunity, wherein based in part on the calculated cost, participation in a response event is determined.   
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117